                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


ANDREW ALBERT, individually, and
as representative of a Class of
Participants and Beneficiaries
of the Oshkosh Corporation and
Affiliates Tax Deferred Investment Plan;

               Plaintiff,                                    Case No. 20-cv-901
                                                             CLASS ACTION AMENDED
               v.                                            COMPLAINT FOR CLAIMS
                                                             UNDER 29 U.S.C. § 1132(a)(2)
OSHKOSH CORPORATION

       and

THE BOARD OF DIRECTORS OF
OSHKOSH CORPORATION,

       and

ADMINSITRATIVE COMMITTEE. OF
OSHKOSH CORPORATION AND
AFFILIATES EMPLOYEE BENEFIT PLANS,

       and

JOHN DOES 1-30,

               Defendants


                                   AMENDED COMPLAINT


       COMES NOW Plaintiff, Andrew Albert (“Plaintiff”), individually and as representative of

a Class of Participants and Beneficiaries on behalf of Oshkosh Corporation and Affiliates Tax

Deferred Investment Plan (the “Plan”), asserts to the best of his knowledge, information and belief,

formed after an inquiry reasonable under the circumstances, the following:




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 1 of 68 Document 20
                                       INTRODUCTION

       1.      The essential remedial purpose of the Employee Retirement Income Security Act

(“ERISA”) is “to protect the beneficiaries of private pension plans.” Nachwalter v. Christie, 805

F.2d 956, 962 (11th Cir. 1986).

       2.      The law is settled that ERISA fiduciaries have a duty to evaluate fees and expenses

when selecting investments as well as a continuing duty to monitor fees and expenses of selected

investments and remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015); 29

U.S.C. §1104(a)(1)(A) (fiduciary duty includes “defraying reasonable expenses of administering

the Plan;” 29 C.F.R. §2250.404a-1(b)(i) (ERISA fiduciary must give “appropriate consideration

to those facts and circumstances” that “are relevant to the particular investment.” It is for good

reason that ERISA requires fiduciaries to be cost-conscious:

               Expenses, such as management or administrative fees, can sometimes
               significantly reduce the value of an account in a defined-contribution Plan.”
               Tibble, 135 S. Ct. at 1826, by decreasing its immediate value, and by
               depriving the participant of the prospective value of funds that would have
               continued to grow if not taken out in fees.

Sweda v. Univ. of Pa., 923 F.3d 320, 328 (3d Cir. 2019).

       3.      Defendants Oshkosh Corporation (“Oshkosh”), the Board of Directors of Oshkosh

Corporation (“Board Defendants”), the Administrative Committee of the Oshkosh Corporation

and Affiliate Companies Employee Benefit Plans (“Administrative Committee”), and John Does

1-30 (collectively, “Defendants”), are ERISA fiduciaries as they exercise discretionary authority

or discretionary control over the 401(k) defined contribution pension Plan – known as the Oshkosh

Corporation and Affiliates Tax Deferred Investment Plan (“The Plan”) – that it sponsors and

provides to its employees.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 2 of 68 Document 20
       4.      Plaintiff alleges that during the putative Class Period (June 15, 2014 through the

date of judgment), Defendants, as fiduciaries of the Plan, as that term is defined under ERISA, 29

U.S.C. §1002(21)(A), breached the duties they owed to the Plan, to Plaintiff, and to the other

participants of the Plan by, among other things: (1) authorizing the Plan to pay unreasonably high

fees for recordkeeping and administration (RK&A); (2) failing to objectively, reasonably, and

adequately review the Plan’s investment portfolio with due care to ensure that each investment

option was prudent, in terms of cost; and (3) unreasonably maintaining investment advisors and

consultants for the Plan despite the known availability of similar service providers with lower costs

and/or better performance histories.

       5.      These unreasonable RK&A fees, investment selections, and service provider

selections cannot be justified. Defendants’ failure to monitor and improve the recordkeeper,

investment options, and investment advisors and consultants confirms more than simply sloppy

business practice. Defendants’ failures breached the fiduciary duties they owed to Plaintiff, Plan

Participants, and beneficiaries. Prudent fiduciaries of 401(k) Plans continuously monitor fees

against applicable benchmarks and peer groups to identify unreasonable and unjustifiable fees.

Defendants did not engage in a prudent decision-making process and/or engaged in self-dealing,

as there is no other explanation for why the Plan paid these unreasonable fees for RK&A,

investment management, and investment advisory and consultant services.

       6.      To remedy, Plaintiff brings this action on behalf of the Plan under 29 U.S.C.

§1132(a)(2) to enforce Defendants’ liability under 29 U.S.C. §1109(a) to make good to the Plan

all losses resulting from their breaches of fiduciary duty. Plaintiff also brings party in interest

prohibited transaction claims based on dealings between the Defendants and the recordkeeper,

investment manager, investment advisors, and consultants to the Plan.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 3 of 68 Document 20
                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction in this ERISA matter under 28 U.S.C.

§1331 and pursuant to 29 U.S.C. §1332(e)(1), which provides for federal jurisdiction of actions

brought under Title I of ERISA, 29 U.S.C. §1001 et seq.

        8.      This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and have significant contacts with this District, and because

ERISA provides for nationwide service of process.

        9.      Venue is appropriate in this District within the meaning of 29 U.S.C. §1132(e)(2)

because some or all of the violations of ERISA occurred in this District and Defendants reside and

may be found in this District. Venue is also proper in this District pursuant to 28 U.S.C. §1391

because Defendants do business in this District and a substantial part of the events or omissions

giving rise to the claims asserted herein occurred within the District.

        10.     In conformity with 29 U.S.C. §1132(h), Plaintiff served the original Complaint by

certified mail on the Secretary of Labor and the Secretary of the Treasury.

                                              PARTIES

        11.     Plaintiff, Andrew Albert, is a resident of the State of Wisconsin and currently lives

in Clintonville, Wisconsin, and during the Class Period, was a participant in the Plan under 29

U.S.C. §1002(7).

        12.     In approximately January 2018, Plaintiff commenced employment with Pierce

Manufacturing, Inc. (hereinafter “Pierce”), a wholly-owned subsidiary of Oshkosh Corporation,

in the position of Welder.

        13.     On or about April 1, 2020, Plaintiff’s employment with Pierce ended.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 4 of 68 Document 20
       14.     Plaintiff has standing to bring this action on behalf of the Plan because he

participated in the Plan and was injured by Defendants’ unlawful conduct. At this early stage of

the litigation, it is impossible to say when any particular claim “occurred” in the sense of when the

action giving rise to it began or ended, and thus Plaintiff has made a sufficient showing of standing

for the entire period embraced by this Amended Complaint.

       15.     It is well settled, moreover, that suit under ERISA §502(a)(2) is brought in a

representative capacity on behalf of the Plan as a whole and that remedies under ERISA §409

protect the entire Plan. Plaintiff therefore has standing to seek relief under ERISA §502(a)(2) that

sweeps beyond his own injury.

       16.     The named Plaintiff and all Participants in the Plan suffered ongoing financial harm

as a result of Defendants’ continued imprudent and unreasonable investment and fee decisions

made with regard to the Plan.

       17.     The named Plaintiff and all participants in the Plan did not have knowledge of all

material facts (including, among other things, the RK&A fees, investment alternatives that are

comparable to the investments offered within the Plan, comparisons of the costs and investment

performance of Plan investments versus available alternatives within similarly-sized Plans, total

cost comparisons to similarly-sized Plans, information regarding other available share classes, and

information regarding the availability and pricing of other service providers) necessary to

understand that Defendants breached their fiduciary duties and engaged in other unlawful conduct

in violation of ERISA until shortly before this suit was filed.

       18.     The named Plaintiff and all participants in the Plan, having never managed a large

401(k) Plan such as the Plan, lacked actual knowledge of reasonable fee levels and prudent

alternatives available to such Plans.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 5 of 68 Document 20
         19.   Oshkosh Corporation is a company with its principal headquarters located at 2307

Oregon Street, P.O. Box 2566, Oshkosh, Wisconsin 54903. In this Complaint, “Oshkosh” refers

to the named defendant and all parent, subsidiary, related, predecessor, and successor entities to

which these allegations pertain. Oshkosh is a leading manufacturer and marketer of access

equipment, specialty vehicles and truck bodies for the primary markets of access equipment,

defense, fire & emergency and municipal, refuse hauling, concrete placement as well as airport

services.

         20.   Oshkosh is the Plan sponsor of the Oshkosh Corporation and Affiliates Tax

Deferred Investment Plan.

         21.   Oshkosh acted through its officers, including the Board Defendants and their

members (John Does 1-10), to perform Plan-related fiduciary functions in the course and scope of

their business. Oshkosh appointed other Plan fiduciaries, including the Administrative Committee,

and accordingly had a concomitant fiduciary duty to monitor and supervise those appointees. For

these reasons, Oshkosh is a fiduciary of the Plan, within the meaning of 29 U.S.C. § 1002(21)(A).

         22.   The Plan Administrator of the Plan is the Administrative Committee of the Oshkosh

Corporation and Affiliate Companies Employee Benefit Plans (“Administrative Committee”). It

has its principal headquarters located at 2307 Oregon Street, P.O. Box 2566, Oshkosh, Wisconsin

54903.

         23.   The Administrative Committee is a fiduciary with day-to-day administration and

operation of the Plan under 29 U.S.C. § 1002(21)(A). The Administrative Committee has authority

and responsibility for the control, management, and administration of the Plan in accord with 29

U.S.C. §1102(a). The Administrative Committee has exclusive responsibility and complete




         Case 1:20-cv-00901-WCG Filed 08/31/20 Page 6 of 68 Document 20
discretionary authority to control the operation, management, and administration of the Plan, with

all powers necessary to properly carry out such responsibilities.

          24.   The Administrative Committee and members of the Committee during the Class

Period (referred to herein as John Does 11-20), are collectively referred to herein as the

“Committee Defendants.”

          25.   To the extent that there are additional officers and employees of Oshkosh who

are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired as

investment managers for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiff, Plaintiff reserves the right, once their identities are ascertained, to seek leave

to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-

30 include, but are not limited to, Oshkosh officers and employees who are/were fiduciaries of the

Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §1002(21)(A), during the Class

Period.

          26.   The Plan is a “defined contribution” pension Plan under 29 U.S.C. §1102(2)(A) and

1002(34), meaning that Oshkosh’s contribution to the payment of Plan costs is guaranteed but the

pension benefits are not. In a defined contribution Plan, the value of participants’ investments is

“determined by the market performance of employee and employer contributions, less expenses.”

Tibble, 135 S. Ct.at 1826. Thus, the employer has no incentive to keep costs low or to closely

monitor the Plan to ensure every investment remains prudent, because all risks related to high fees

and poorly performing investments are borne by the participants.

          27.   The Plan has about $1,100,000,000 in assets entrusted to the care of the Plan’s

fiduciaries. The Plan had substantial bargaining power regarding the fees and expenses that were

charged against participants’ investments. Defendants, however, did not try to reduce the Plan’s




          Case 1:20-cv-00901-WCG Filed 08/31/20 Page 7 of 68 Document 20
expenses or exercise appropriate judgment to monitor each investment option to ensure it was a

prudent choice.

       28.     With 12,623 participants in the year 2018, the Plan had more participants than

99.87% of the defined contribution Plans in the United States that filed 5500 forms for the 2018

Plan year. Similarly, with $1,108,882,088 in assets in the year 2018, the Plan had more assets than

99.88% of the defined contribution Plans in the United States that filed 5500 forms for the 2018

Plan year.

                             ERISA’S FIDUCIARY STANDARDS

       29.     ERISA imposes strict fiduciary standards of loyalty and prudence on Defendants

as a Plan fiduciaries. 29 U.S.C. §1104(a)(1) provides in relevant part:

               [A] fiduciary shall discharge his duties with respect to a Plan solely in the
               interest of the participants and beneficiaries and –

                       (A) for the exclusive purpose of:

                              (i) providing benefits to participants and their beneficiaries;
                              and
                              (ii) defraying reasonable expenses of administering the Plan;
                              [and]

                       (B) with the care, skill, prudence, and diligence under the
                       circumstances then prevailing that a prudent man acting in a like
                       capacity and familiar with such matters would use in the conduct of
                       an enterprise of like character and with like aims.

       30.     With certain exceptions, 29 U.S.C. §1103(c)(1) provides in relevant part:

               [T]he assets of a Plan shall never inure to the benefit of any employer and shall
               be held for the exclusive purposes of providing benefits to participants in the Plan
               and their beneficiaries and defraying reasonable expenses of administering the
               Plan.

       31.     29 U.S.C. §1109 provides in relevant part:

               Any person who is a fiduciary with respect to a Plan who breaches any of the
               responsibilities, obligations, or duties imposed upon fiduciaries by this subchapter



        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 8 of 68 Document 20
                shall be personally liable to make good to such Plan any losses to the Plan resulting
                from each such breach, and to restore to such Plan any profits of such fiduciary
                which have been made through use of assets of the Plan by the fiduciary, and shall
                be subject to such other equitable or remedial relief as the court may deem
                appropriate, including removal of such fiduciary.

        32.     Under ERISA, fiduciaries that exercise any authority or control over Plan assets,

including the selection of Plan investments and service providers, must act prudently and for the

exclusive benefit of participants in the Plan, and not for the benefit of third parties including service

providers to the Plan such as recordkeepers and those who provide investment products.

Fiduciaries must ensure that the amount of fees paid to those service providers is no more than

reasonable. DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1) (Plan

assets “shall be held for the exclusive purposes of providing benefits to participants in the Plan

and their beneficiaries and defraying reasonable expenses of administering the Plan”).

        33.     “[T]he duty to conduct an independent investigation into the merits of a particular

investment” is “the most basic of ERISA’s investment fiduciary duties.” In re Unisys Savings Plan

Litig., 74 F.3d 420, 435 (3d Cir. 1996); Katsaros v. Cody, 744 F.2d 270, 279 (2nd Cir. 1984)

(fiduciaries must use “the appropriate methods to investigate the merits” of Plan investments).

Fiduciaries must “initially determine, and continue to monitor, the prudence of each investment

option available to Plan Participants.” DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir.

2007) (emphasis original); 29 C.F.R. §2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv.

Opinion 88-16A. Thus, a defined contribution Plan fiduciary cannot “insulate itself from liability

by the simple expedient of including a very large number of investment alternatives in its portfolio

and then shifting to the participants the responsibility for choosing among them.” Hecker v. Deere

& Co., 569 F.3d 708, 711 (7th Cir. 2009). Fiduciaries have “a continuing duty to monitor

investments and remove imprudent ones[.]” Tibble, 135 S. Ct. at 1828-29.




         Case 1:20-cv-00901-WCG Filed 08/31/20 Page 9 of 68 Document 20
       34.     “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act §7.

       35.     29 U.S.C. §1132(a)(2) authorizes Plan Participants to bring a civil action for

appropriate relief under 29 U.S.C. §1109.

                           DEFINED CONTRIBUTION INDUSTRY

       36.     Over the past three decades, defined contribution plans have become the most

common employer-sponsored retirement Plan. A defined contribution Plan allows employees to

make pre-tax elective deferrals through payroll deductions to an individual account under the Plan.

Among many options, employers may make contributions on behalf of all employees and/or make

matching contributions based on the employees’ elective deferrals. Employees with money in the

Plan are referred to as “Participants.”

Recordkeeping and Related Administrative Services

       37.     Recordkeeping and related administrative (“RK&A”) services are necessary for all

defined contribution plans. These services include, but are not limited to, those related to

maintaining plan records, tracking participant account balances and investment elections,

transaction processing, call center support, participant communications, and trust and custody

services.

       38.     Third-party service providers, often known as “recordkeepers,” provide RK&A

services on behalf of a defined contribution plan. Some recordkeepers provide only recordkeeping

and related services and some recordkeepers are subsidiaries of financial services and insurance

companies that distribute mutual funds, insurance products, and other investment options.

       39.     The market for defined contribution recordkeeping services is highly competitive,




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 10 of 68 Document 20
particularly for a Plan like Defendants’ with large numbers of participants and large amounts of

assets.

          40.   Since at least the mid-2000s, the fee that RK&A service providers have been

willing to accept for providing RK&A services has decreased.

          41.   The underlying cost to a recordkeeper of providing the RK&A services to a defined

contribution plan is primarily dependent on the number of participant accounts in the Plan rather

than the amount of assets in the Plan.

          42.   The incremental cost for a recordkeeper to provide RK&A services for a

participant’s account does not materially differ from one participant to another and is generally

not dependent on the balance of the participant’s account.

          43.   Recordkeepers for relatively larger defined contribution plans, like the Plan here,

experience certain efficiencies of scale that lead to a reduction in the per-participant cost as the

number of participants increase because the marginal cost of adding an additional participant to a

recordkeeping platform is relatively low. These economies of scale are inherent in all

recordkeeping arrangements for defined contribution plans. When the number of participants with

an account balance increases in a defined contribution plan, the recordkeeper is able to spread the

cost of providing recordkeeping services over a larger participant base, thereby reducing the unit

cost of delivering services on a per-participant basis.

          44.   Therefore, while the total cost to a provider for RK&A services increases as more

participants join the Plan, the cost per participant to deliver the services decreases.

          45.   Since at least the early 2000s, plan fiduciaries and their consultants and advisors

have been aware of this cost structure dynamic for RK&A providers.

          46.   Since at least the early 2000s, Defendants should have been aware of this cost




          Case 1:20-cv-00901-WCG Filed 08/31/20 Page 11 of 68 Document 20
structure dynamic for RK&A providers.

       47.     Sponsors of defined contribution plans contract for RK&A services separately from

any contracts related to the provision of investment management services to plan participants.

       48.     The investment options selected by plan fiduciaries often have a portion of the total

expense ratio allocated to the provision of recordkeeping services that the recordkeeper provides

on behalf of the investment manager, e.g., RK&A services.

       49.     As a result, RK&A service providers often make separate contractual arrangements

with mutual fund providers. For example, RK&A providers often collect a portion of the total

expense ratio fee of the mutual fund in exchange for providing services that would otherwise have

to be provided by the mutual fund.

       50.     The fees described in the aforementioned paragraph are known in the defined

contribution industry as “revenue sharing.”

       51.     For example, if a mutual fund has a total expense ratio fee of 0.75%, the mutual

fund provider may agree to pay the RK&A provider 0.25% of the 0.75% total expense ratio fee

that is paid by the investor in that mutual fund (in this context the Plan Participant). That 0.25%

portion of the 0.75% total expense ratio fee is known as the “revenue sharing.”

       52.     In the context of defined contribution plans, the amount of revenue sharing is

deemed to be the amount of revenue paid by participants that is allocable to RK&A services and,

in some cases, other services provided to the Plan. The difference between the total expense ratio

and the revenue sharing is known as the “Net Investment Expense to Retirement Plans.”

       53.     In the context of defined contribution plans, when a Plan adopts prudent and best

practices, the Net Investment Expense to Retirement Plans is the actual amount a Plan Participant

pays for the investment management services provided by a portfolio manager.




       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 12 of 68 Document 20
       54.       In the context of defined contribution plans, when multiple share classes of a mutual

fund are available to a retirement plan, the share class that provides the lowest Net Investment

Expense to Retirement Plans is often referred to as the “Most Efficient Share Class.”

       55.       Providers of Retirement Plan Services, including RK&A services, typically collect

their fees through direct payments from the Plan or through indirect compensation such as revenue

sharing, or some combination of both.

       56.       Regardless of the pricing structure that the Plan Fiduciary negotiates with the

recordkeeper, the amount of compensation paid to the recordkeeper for the RK&A services must

be reasonable.

       57.       As a result, Plan Fiduciaries must understand the total dollar amounts paid to their

RK&A provider and be able to determine whether the compensation is reasonable by

understanding what the market is for the RK&A services received by the Plan.

       58.       Because RK&A fees are actually paid in dollars and because of the cost dynamic

noted in the aforementioned paragraphs, the fees paid for RK&A services are evaluated and

compared on a dollar per participant basis.

       59.       It is well known among retirement Plan consultants and advisors (who often act as

co-fiduciaries to the Plan Fiduciaries) that, all else being equal, a Plan with more participants can

and will receive a lower effective per participant fee when evaluated on a per participant basis.

       60.       During the Class Period, Defendants knew and/or were aware that a Plan with more

participants can and will receive a lower effective per participant fee when evaluated on a per

participant basis.

       61.       During the Class Period, Defendants knew and/or were aware that the Plan should

have received a lower effective per participant fee when evaluated on a per participant basis.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 13 of 68 Document 20
     Investments

       62.     Plan Fiduciaries of a defined contribution Plan have a continuing and regular

responsibility to select and monitor all investment options they make available to Plan Participants.

       63.     The primary purpose in selecting Plan investments is to give all participants the

opportunity to create an appropriate asset allocation under modern portfolio theory by providing

diversified investment alternatives.

       64.     In selecting different investment options to make available to Plan Participants, the

Plan Fiduciaries are held to the prudent investor standard when choosing investment managers or,

alternatively, choosing index investment options. When choosing an active investment option, the

analysis is focused on determining whether the portfolio manager is likely to outperform an

appropriate benchmark.

       65.     Accordingly, the primary focus when choosing an active investment option to make

available to Plan Participants is the skill of the portfolio manager. In many cases, a plan sponsor

can receive the investment management services of the same portfolio manager through different

share classes. When the same investment management services are provided through a mutual fund

with different share classes, the fee paid to the portfolio manager is the same for all share classes.

The difference in the share class fees is the amount of additional fees which can be used to pay

for, among other things, RK&A services.

       66.     As a result, when a prudent plan fiduciary can select from among several alternative

share classes of the identical investment option, the prudent plan fiduciary selects the share class

that provides the lowest Net Investment Management Expense to Retirement Plans.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 14 of 68 Document 20
                                           THE PLAN

         67.   Started on August 1, 1972, the Plan now has over 12,000 participants and assets of

approximately $1,100,000,000. More specifically, at the end of the year 2018, the Plan had

approximately 12,623 participants and approximately $1,108,882,088 in assets.

         68.   At all relevant times, the Plan’s fees were excessive when compared with other

comparable 401(k) Plans offered by other sponsors that had similar numbers of plan participants,

and similar amounts of money under management. The excessive fees led to lower net returns than

participants in comparable 401(k) Plans enjoyed.

         69.   During the Class Period, Defendants breached their duties owed to the Plan, to

Plaintiff and all other Plan Participants, by: (1) failing to objectively and adequately review the

Plan’s investment portfolio with due care to ensure that each investment option was prudent, in

terms of cost; and (2) maintaining certain funds in the Plan despite the availability of identical or

similar investment options with lower costs and/or better performance histories; and (3) by failing

to monitor the RK&A fees paid by the plan to ensure that they were reasonable and, as a result,

authorizing the plan to pay unreasonable and excessive RK&A fees.

         70.   Defendants’ mismanagement of the Plan, to the detriment of Plan Participants and

beneficiaries, breached the fiduciary duties of prudence and loyalty in violation of 29 U.S.C.

§1104.

                  STANDARD OF CARE FOR PRUDENT FIDUCIARIES
                   SELECTING & MONITORING RECORDKEEPERS

         71.   A Plan Fiduciary is required to fully understand all sources of revenue received by

its RK&A service provider/recordkeeper. It must regularly monitor that revenue to ensure that the

compensation received by the recordkeeper is and remains reasonable for the services provided.

         72.   Prudent Plan Fiduciaries ensure they are paying only reasonable fees for RK&A



         Case 1:20-cv-00901-WCG Filed 08/31/20 Page 15 of 68 Document 20
services by soliciting competitive bids from other service providers to perform the same services

currently being provided to the Plan. This is not a difficult process and is performed regularly by

prudent Plan Fiduciaries. Plan Fiduciaries need only request a bid from salespeople at other

service providers. For Plans with as many participants as Defendants’ Plan, most recordkeepers

would require only the number of participants and the amount of the assets to provide a quote

while others might only require the number of participants.

      73.     Prudent Plan Fiduciaries have all of this information readily available and can

easily receive a quote from other service providers to determine if the current level of fees is

reasonable.

      74.     Having received bids, the prudent Plan Fiduciary can negotiate with its current

provider for a lower fee and/or move to a new provider to provide the same (or better) services

for a competitive reasonable fee.

      75.     Prudent Plan Fiduciaries follow this same process to monitor the fees of retirement

Plan advisors and/or consultants as well as any other covered service providers.

      76.     After the revenue requirement is negotiated, the Plan Fiduciary determines how to

pay the negotiated RK&A fee. The employer/Plan Sponsor can pay the recordkeeping fee on

behalf of participants, which is the most beneficial to Plan Participants. If the employer were

paying the fee, the employer would have an interest in negotiating the lowest fee a suitable

recordkeeper would accept. Usually, however, the employer decides to have the Plan (Plan

Participants) pay the recordkeeping fee instead. If the recordkeeping fee is paid by Plan

Participants, the Plan Fiduciary can allocate the negotiated recordkeeping fee among participant

accounts at the negotiated per-participant rate, or pro-rata based on account values, among other

less common ways.




      Case 1:20-cv-00901-WCG Filed 08/31/20 Page 16 of 68 Document 20
       77.    In other words, if the Plan negotiates a per participant revenue threshold, e.g.,

$45.00, the Plan does not need to require that each participant pay $45.00. Rather, the Plan

Fiduciary could determine that an asset-based fee is more appropriate for Plan Participants and

allocate the RK&A fee pro rata to participants. For example, a 10,000-participant Plan with a

$45.00 revenue threshold would pay $450,000 for RK&A services. If the Plan had $450,000,000

in assets, then the $450,000 would work out to 10 basis points. Accordingly, the Plan Fiduciary

could allocate the $450,000 to Plan Participants by requiring that each participant pay 10 basis

points.

       78.    In an asset-based pricing structure, the amount of compensation received by the

service provider is based on a percentage of the total assets in the Plan. This structure creates

situations in which the RK&A services provided by the recordkeeper do not change but, because

of market appreciation and contributions to the Plan, the revenue received by the recordkeeper

increases. This structure was historically preferred by recordkeepers because it allowed

recordkeepers to obtain an increase in revenue without having to ask the client to pay a higher

fee.

       79.    Regardless of the pricing structure negotiated by the Plan Fiduciary, the Plan

Fiduciary must ensure that the fee paid to the recordkeeper for RK&A services is reasonable for

the level of services provided.

       80.    All of these standards were accepted and understood by prudent Plan Fiduciaries,

including Defendants, at all times during the Class Period.

       81.    For example, fiduciary best practices based on DOL guidelines, case law, and

marketplace experience are as follows:

       1. Price administrative fees on a per-participant basis.
       2. Benchmark and negotiate recordkeeping and investment fees separately.


       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 17 of 68 Document 20
          3. Benchmark and negotiate investment fees regularly, considering both fund
          vehicle and asset size.
          4. Benchmark and negotiate recordkeeping and trustee fees at least every other
          year. . . .
          7. Review services annually to identify opportunities to reduce administrative
          costs.1

          82.     Defendants’ recordkeeper during the Class Period was Fidelity Management Trust

    Company (“Fidelity”), a well-known provider of RK&A services.

          83.     Prudent fiduciaries implement three related processes to prudently manage and

    control a Plan’s recordkeeping costs. Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)

    (holding that fiduciaries of a 401(k) Plan “breach[] their fiduciary duties” when they “fail[] to

    monitor and control recordkeeping fees” incurred by the Plan); George v. Kraft Foods Glob., Inc.,

    641 F.3d 786, 800 (7th Cir. 2011) (explaining that defined contribution Plan Fiduciaries have a

    “duty to ensure that [the recordkeeper’s] fees [are] reasonable”).

          84.     First, a Plan Fiduciary must pay close attention to the recordkeeping fees being paid

    by the Plan. A prudent fiduciary tracks the recordkeeper’s expenses by demanding documents

    that summarize and contextualize the recordkeeper’s compensation, such as fee transparencies,

    fee analyses, fee summaries, relationship pricing analyses, cost-competitiveness analyses, and

    multi-practice and standalone pricing reports.

          85.     Second, to make an informed evaluation as to whether a recordkeeper or other

    service provider is receiving no more than a reasonable fee for the services provided to a Plan, a

    prudent fiduciary must identify all fees, including direct compensation and revenue sharing being

    paid to the Plan’s recordkeeper. To the extent that a Plan’s investments pay asset-based revenue




1
 “Fiduciary Best Practices,” DC Fee Management — Mitigating Fiduciary Risk and Maximizing Plan Performance,
Mercer Investment Consulting (2013).



          Case 1:20-cv-00901-WCG Filed 08/31/20 Page 18 of 68 Document 20
sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to ensure

that the recordkeeper’s total compensation from all sources does not exceed reasonable levels,

and require that any revenue sharing payments that exceed a reasonable level be returned to the

Plan and its Participants.

      86.     Third, the Plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other Plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the Plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three (3) to five (5) years as a matter of course, and more frequently

if the Plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar Plans.

      87.     That said, conducting an RFP is not required to determine a reasonable RK&A fee.

By merely soliciting bids from other providers a prudent Plan Fiduciary can quickly and easily

gain an understanding of the current market for similar RK&A services and have an idea of a

starting point for negotiation. Accordingly, the only way to determine the true market price at a

given time is to obtain competitive bids through some process. See George v. Kraft Foods Global,

Inc., 641 F.3d 786, 800 (7th Cir. 2011) (a 401(k) excessive fee case which denied summary

judgment based in part on the opinion of an independent consultant that “‘without an actual fee

quote comparison’—i.e., a bid from another service provider—[consultant] ‘could not comment

on the competitiveness of [recordkeeper’s] fee amount for the services provided.’”).

       THE PLAN’S FIDUCIARIES DID NOT EFFECTIVELY MONITOR RK&A
    FEES AND, AS A RESULT, THE PLAN PAID UNREASONABLE RK&A FEES

      88.     A Plan Fiduciary must continuously monitor its RK&A fees by regularly soliciting



       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 19 of 68 Document 20
competitive bids to ensure fees paid to covered service providers (such as recordkeepers) are

reasonable.

       89.     During the Class Period, Defendants knew or should have known that they must

regularly monitor the Plan’s RK&A fees paid to covered service providers, including but not

limited to Fidelity.

       90.     During the Class Period, Defendants failed to regularly monitor the Plan’s RK&A

fees paid to covered service providers, including but not limited to Fidelity.

       91.     During the Class Period, Defendants knew or should have known that they must

regularly solicit quotes and/or competitive bids from covered service providers, including but not

limited to Fidelity, in order to avoid paying unreasonable fees for RK&A services.

       92.     During the Class Period, Defendants failed to regularly solicit quotes and/or

competitive bids from covered service providers, including but not limited to Fidelity, in order to

avoid paying unreasonable fees for RK&A services.

       93.     During the Class Period, Defendants knew or should have known that it was in the

best interests of the Plan’s Participants to ensure that the Plan paid no more than a competitive

reasonable fee for RK&A services.

       94.     During the Class Period, Defendants failed to ensure that the Plan paid no more

than a competitive reasonable fee for RK&A services.

       95.     During the Class Period, Defendants did not have a Plan or process in place to

ensure that the Plan paid no more than a competitive reasonable fee for RK&A services.

       96.     During the Class Period, Defendants did not engage in any objectively reasonable

and/or prudent efforts to ensure that the Plan paid no more than a competitive reasonable fee for

RK&A services.




       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 20 of 68 Document 20
        97.      During the Class Period and because Defendants failed to regularly monitor the

Plan’s RK&A fees paid to covered service providers, including but not limited to Fidelity, the

Plan’s RK&A service fees were significantly higher than they would have been had Defendants

engaged in this process.

        98.      During the Class Period and because Defendants did not solicit quotes and/or

competitive bids from covered service providers, including but not limited to Fidelity, before

and/or when paying fees for RK&A services, the Plan’s RK&A service fees were significantly

higher than they would have been had Defendants engaged in these processes.

        99.      During the Class Period and because Defendants did not engage in any objectively

reasonable and/or prudent efforts when paying fees for RK&A services to covered service

providers, including but not limited to Fidelity, these RK&A service fees were significantly

higher than they would have been had Defendants engaged in these efforts.

        100.     From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table below shows the actual year-end participants and annual RK&A fees illustrating

that the Plan had on average 11,496 participants and paid an average effective annual RK&A fee

of at least approximately $1,004,305, which equates to an average of at least approximately $87

per participant.

                            Recordkeeping and Administration (RK&A) Fees
                              2014        2015         2016        2017       2018      Average
Participants                  10,515      11,163       11,453      11,725     12,623      11,496
Est. RK&A Fees               $916,209   $1,036,212   $1,293,323   $789,430   $986,351   $1,004,305
Est. RK&A Per Participant      $87         $93          $113        $67        $78         $87

        101.     From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 21 of 68 Document 20
Period, the table below illustrates the annual RK&A fees paid by other Plans of similar sizes with

similar amounts of money under management, many of whom used the same RK&A service

provider as the Plan, compared to the average annual RK&A Fees paid by the Plan.




       102.    From the years 2014 to 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the graph below illustrates the annual RK&A fees paid by other Plans of similar sizes with

similar amounts of money under management, many of whom used the same RK&A service



       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 22 of 68 Document 20
provider as the Plan (i.e., Fidelity), compared to the average annual RK&A Fees paid by the Plan

(as identified in the table above) – with the dotted-blue trend line representing a reasonable fee

that a prudent Plan fiduciary would have paid to the Plan’s current RK&A provider, and the white

data points representing RK&A fees that other RK&A providers offered to (and were accepted by)

comparable Plans.




       103.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the table and graph above illustrate that the Plan paid an effective average annual RK&A

fee of at least $87 per participant for RK&A services.

       104.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class




       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 23 of 68 Document 20
Period, the table and graph above illustrate that a prudent Plan Fiduciary would have paid on

average an effective annual RK&A fee of around $40 per participant, if not lower.

       105.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, and as also compared to other Plans of similar sizes with similar amounts of money under

management, had Defendants been acting in the exclusive best interest of the Plan’s Participants

the Plan actually would have paid significantly less than an average of approximately $1,004,305

per year in RK&A fees, which equated to an effective average of approximately $87 per participant

per year.

       106.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, and as also compared to other Plans of similar sizes with similar amounts of money under

management, had Defendants been acting in the best interests of the Plan’s Participants, the Plan

actually would have paid on average a reasonable effective annual market rate for RK&A services

of approximately $459,840, per year in RK&A fees, which equates to approximately $40 per

participant per year. During the entirety of the Class Period, a prudent Plan Fiduciary would not

agree to pay more than double what they could otherwise pay for RK&A services.

       107.    From the years 2014 through 2018 and based upon the best publicly available

information, which was equally or even more easily available to Defendants during the Class

Period, the Plan additionally cost its Participants on average approximately $544,465 per year in

RK&A fees, which equates to on average approximately $47 per participant per year..

       108.    From the years 2014 to 2018, and because Defendants did not act in the best

interests of the Plan’s Participants, and as compared to other Plans of similar sizes with similar




       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 24 of 68 Document 20
amounts of money under management, the Plan actually cost its Participants a total minimum

amount of approximately $2,722,365 in unreasonable and excessive RK&A fees.

       109.    From the years 2014 to 2018 based upon the best publicly available information,

which was equally or even more easily available to Defendants during the Class Period, because

Defendants did not act in the best interests of the Plan’s Participants, and as compared to other

Plans of similar sizes with similar amounts of money under management, the Plan actually cost its

Participants (when accounting for compounding percentages) a total, cumulative amount in excess

of $3,184,119 in RK&A fees.

       110.    During the entirety of the Class Period, Defendants did not regularly and/or

reasonably assess, in any way, the Plan’s RK&A fees it paid to Fidelity.

       111.    During the entirety of the Class Period, Defendants did not engage in any regular

and/or reasonable examination and competitive comparison of the RK&A fees it paid to Fidelity

vis-à-vis the fees that other RK&A providers would charge for the same services.

       112.    During the entirety of the Class Period, Defendants knew or had knowledge that it

must engage in regular and/or reasonable examination and competitive comparison of the Plan’s

administrative costs and RK&A fees it paid to Fidelity, but Defendants simply failed to do so.

       113.    During the entirety of the Class Period and had Defendants engaged in any regular

and/or reasonable examination and competitive comparison of the RK&A fees it paid to Fidelity,

it would have realized and understood that the Plan was compensating Fidelity unreasonably and

inappropriately for its size and scale, passing these unreasonable and excessive fee burdens to

Plaintiff and the Plan Participants.

       114.    During the entirety of the Class Period and by failing to recognize that the Plan and

its participants were being charged much higher administrative costs and RK&A fees than they




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 25 of 68 Document 20
should have been and/or by failing to take effective remedial actions as described herein,

Defendants breached their fiduciary duties to Plaintiff and the Plan Participants.

          STANDARD OF CARE FOR PRUDENT FIDUCIARIES SELECTING &
                    MONITORING INVESTMENT OPTIONS

        115.    For all practical purposes there is a commonly accepted process to select and

monitor investment options which is based on modern portfolio theory and the prudent investor

standard. Under ERISA, Plan Fiduciaries are required to engage investment consultants or advisors

to the extent that the Plan Fiduciaries do not have the investment expertise necessary to select and

monitor investments under modern portfolio theory.

        116.    That accepted process involves, among other things, evaluating the performance

history, tenure, and stability of the current portfolio manager; the risk adjusted returns; and the

fees.

        117.    When an active investment option is chosen, one of the most critical aspects of the

analysis is to choose a portfolio manager because it is the skill of the portfolio manager that

differentially impacts the performance of the investment.

        118.    From the perspective of a Plan Participant, the other critical component of the

analysis is the fees. However, the total expense ratio of an investment option is often comprised

of multiple different types of fees, only one of which is specifically associated with the fee of the

actual portfolio manager.

        119.    As a result, a Plan Fiduciary is required to understand the interrelationship between

the pricing structure it has negotiated with the recordkeeper for RK&A services as well as the

different fee components of the investment options selected to be made available to Plan

Participants.

        120.    Plan Fiduciaries of plans as large as the Defendant’s Plan are deemed to be



        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 26 of 68 Document 20
“Institutional Investors” and are deemed to have a higher level of knowledge and understanding

of the different investment share classes and the different components of fees within the total

expense ratio of an investment option.

       121.    In fact, as “Institutional Investors,” Retirement Plans often have the ability to access

investment options and service structures that are not available or understood by retail investors

such as individual plan participants, like Plaintiff.

       122.    For example, minimum investment requirements and other fees or restrictions are

routinely waived for large retirement plans.

       123.    As a result, when a Plan Fiduciary can choose among different share classes (or

other types of investment options, e.g., collective trusts) to receive the services of a specific

portfolio manager, the Plan Fiduciary is required to understand all the fees related to the different

share classes and choose the share class that is in the best interest of the Plan Participants. This is

especially critical when the pricing structure provides compensation to the recordkeeper from

revenue sharing paid by Plan Participants as part of the total expense ratio of the investment options

selected by the Plan Fiduciaries.

       124.    If a Plan Fiduciary chooses an active investment option when an alternative index

option is available, the Plan Fiduciary must make a specific and informed finding that the

probability that the active portfolio manager will outperform the index warrants the higher fees

charged by the active portfolio manager and the risk/reward tradeoffs show that the potential of

outperformance is in the best interest of Plan Participants.

       125.    If a Plan Fiduciary chooses an active investment option when an alternative index

option is available, but the Plan Fiduciary does not make a specific and informed finding that the

probability that the active portfolio manager will outperform the index (and warranting the higher




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 27 of 68 Document 20
fees charged by the active portfolio manager) and the risk/reward tradeoffs show that the potential

of outperformance is in the best interest of Plan Participants, the Plan Fiduciary has acted

unreasonably and/or imprudently.

        126.     In February 2013, the Department of Labor issued guidance for the selection of

target date funds in a publication titled, “Target Date Retirement Funds – Tips for ERISA Plan

Fiduciaries.”2 Fiduciaries were given specific guidance to: (i) establish a process for comparing

and selecting TDFs; (ii) establish a process for the periodic review of TDFs; (iii) understand the

fund’s investments – the allocation in different asset classes (stocks, bonds, cash), individual

investments, and how these will change over time; (iv) inquire about whether a custom or non-

proprietary target date fund would be a better fit for a Plan; and (v) develop effective employee

communications.

        127.     The Department of Labor gave a very specific warning about the importance of

keeping costs under control: “A difference of just one percentage point in fees (1.5% as compared

with 0.5%) over 35 years dramatically affects overall returns. If a worker with a 401(k)-account

balance of $25,000 averages a seven percent return, the worker will have $227,000 at retirement

with the lower fee and $163,000 with the higher fee, assuming no further contributions.”3

      THE PLAN PAID UNREASONABLY HIGH FEES FOR IMPRUDENT SHARE
                              CLASSES

        128.     Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive shares are targeted at small investors

with less bargaining power, while lower cost shares are targeted at larger investors with greater



2
       https://www.dol.gov/sites/dolgov/files/EBSA/about-ebsa/our-activities/resource-center/fact-sheets/target-date-
retirement-funds.pdf
3
       U.S. Department of Labor, Employee Benefits Security Administration, A Look At 401(k) Plan Fees, at
http://www.dol.gov/ebsa/publications/401k_employee.html



         Case 1:20-cv-00901-WCG Filed 08/31/20 Page 28 of 68 Document 20
assets. There is no material difference between share classes other than costs – the funds hold

identical investments and have the same portfolio manager.

       129.    As noted above, it is well known among institutional investors that mutual fund

companies routinely waive investment minimums for large retirement plans. Moreover, large

defined contribution plans such as the Plan have sufficient assets to qualify for most of the lowest

cost share classes.

       130.    So, unlike individual or retail investors, retirement plan fiduciaries often have

access to several different share classes. A prudent Plan Fiduciary ensures that the Plan selects

the share class that provides the greatest benefit to plan participants given the institutional

advantages provided to retirement plans in relation to retail investors. The share class that provides

the greatest benefit to plan participants is the share class that gives plan participants access to the

portfolio managers at the lowest net fee for the services of the portfolio manager and is referred to

as the “Net Investment Expense to Retirement Plans.”

       131.    As described in more detail below, choosing the share class that provides the lowest

Net Investment Expense to Retirement Plans is always the prudent choice because, all else being

equal, the use of the share class that provides the lowest Net Investment Expense to Retirement

Plans will result in one of the following superior options: 1) The amount of the fee extraction to

cover the RK&A fee will be lower; or 2) the amount of excess revenue being credited back to

participant accounts is greater.

       132.    During the Class Period, Defendants knew or should have known that they are

required to select the share classes that provide the greatest benefit to plan participants, i.e., the

lowest Net Investment Expense to Retirement Plans.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 29 of 68 Document 20
       133.    During the Class Period, Defendants knew or should have known that it must

engage in an objectively reasonable search for and selection of the share classes that provide the

greatest benefit to plan participants, i.e., the lowest Net Investment Expense to Retirement Plans.

       134.    During the Class Period, in many cases Defendants did not use share classes that

provide the greatest benefit to plan participants and in some cases even switched from one share

class to a different share class that charged a higher Net Investment Expense to Retirement Plans.

       135.    During the Class Period, Defendants did not engage in an objectively reasonable

search for and selection of the share classes that provide the greatest benefit to plan participants,

i.e., the lowest Net Investment Expense to Retirement Plans.

       136.    The following charts identify Defendants’ share class investments during the Class

Period vis-à-vis the prudent alternatives that provide the greatest benefit to plan participants, i.e.,

the lowest Net Investment Expense to Retirement Plans:




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 30 of 68 Document 20
                   Defendants' Investment                                     Prudent Alternative Share Class

                                                        Net                                                           Net    Defendants'
                                                    Investment                                                    Investment    Plan's
                                            Revenue Expense to                                            Revenue Expense to Investment
                                  Exp Ratio Sharing Retirement                                  Exp Ratio Sharing Retirement Excessive
 Ticker        Fund Name            (%)       (%)    Plans (%)   Ticker       Fund Name            (%)      (%)    Plans (%)   Fees (%)
          ClearBridge Small
                                                                          ClearBridge Small
 LMOIX    Cap Growth Fund          0.78%    0.00%     0.78%      SASMX                           1.20%    0.50%     0.70%       11%
                                                                          Cap Growth A
          Class IS
          ClearBridge Small                                               ClearBridge Small
 SBPYX                             0.90%    0.15%     0.75%      SASMX                           1.20%    0.50%     0.70%        7%
          Cap Growth I Fund                                               Cap Growth A
          Columbia Small Cap
                                                                          Columbia Small Cap
 CRRYX    Value Fund II            0.84%    0.00%     0.84%      NSVAX                           1.04%    0.40%     0.64%       31%
                                                                          Value II Inst
          Institutional Class 3
          Janus Henderson
                                                                          Janus Henderson
JDMNX     Enterprise Fund –        0.66%    0.00%     0.66%      JAENX                           0.91%    0.35%     0.56%       18%
                                                                          Enterprise T
          Class N
          John Hancock
                                                                          JHancock
JDVWX     Disciplined Value        0.70%    0.00%     0.70%      JVLAX                           1.05%    0.55%     0.50%       40%
                                                                          Disciplined Value A
          Fund Class R-6
          John Hancock
                                                                          JHancock
 JVLIX    Disciplined Value I      0.80%    0.10%     0.70%      JVLAX                           1.05%    0.55%     0.50%       40%
                                                                          Disciplined Value A
          Fund
          PIMCO Total Return                                              PIMCO Total Return
 PTTRX                             0.71%    0.00%     0.71%      PTRRX                           1.30%    0.70%     0.60%       18%
          Fund - Institutional                                            R
          T. Rowe Price
                                                                          T. Rowe Price
 PDGIX    Dividend Growth          0.51%    0.00%     0.51%      PRDGX                           0.64%    0.15%     0.49%        4%
                                                                          Dividend Growth
          Fund Class I
          Vanguard
                                                                          Vanguard
          Institutional Index
 VINIX                            0.035%    0.00%    0.035%      VIIIX    Institutional Index    0.02%    0.00%     0.02%       75%
          Fund Institutional
                                                                          Instl Pl
          Shares


           137.        The underlying data and information reflected in the charts above are truthful,

accurate, and derived from publicly available information, which was equally as available to

Defendants during the Class Period, including, but not limited to, standard reports prepared by the

Defendants’ RK&A provider as well as the 408(b)(2) Fee Disclosure documents provided to the

Defendant Plan by its service providers. Notably, the Defendants have refused to share this type

of information with Plan Participants.

           138.        Based upon data and information reflected in the charts above, the average

excessive fee paid by participants during the Class Period as a result of Defendants’ failure to use

the prudent alternative share classes that provide the greatest benefit to plan participants, i.e., the

share class that provides the lowest Net Investment Expense to Retirement Plans, was



           Case 1:20-cv-00901-WCG Filed 08/31/20 Page 31 of 68 Document 20
approximately 27.23%. There is no rational reason for a prudent Plan Fiduciary to choose an

investment option that effectively charges a fee that is around 27% higher than an alternative

investment option that provides the identical services of the same portfolio manager.

         139.   During the Class Period, and had Defendants engaged in a prudent process to select

the share class of a selected portfolio manager that provides the greatest benefit to plan participants,

i.e., the share class that provides the lowest Net Investment Expense to Retirement Plans, the Plan

would not have selected the share classes listed in the “Defendants’ Investment” column of the

chart above.

         140.   During the Class Period, and had Defendants engaged in a prudent process, once a

portfolio manager or passive index option had been selected, the Defendants would have selected

the share classes listed in the “Prudent Alternative Share Class” column of the chart above.

         141.   During the Class Period, and had Defendants engaged in an objectively reasonable

search for, and selection of, the share class that provided the greatest benefit to plan participants,

i.e., the share class that provides the lowest Net Investment Expense to Retirement Plans, the Plan

would not have selected the funds in the “Defendants’ Investment” column in the chart above.

         142.   During the Class Period, and had Defendants engaged in an objectively reasonable

search for, and selection of, the share class that provided the greatest benefit to plan participants,

i.e., the share class that provides the lowest Net Investment Expense to Retirement Plans, the Plan

would have selected the funds in the “Prudent Alternative Share Class” columns of the charts

above.

         143.   During the Class Period, and had Defendants been acting in the best interests of the

Plan’s Participants, the Plan would not have selected the funds in the “Defendants’ Investment”

columns of the charts above.




         Case 1:20-cv-00901-WCG Filed 08/31/20 Page 32 of 68 Document 20
       144.    During the Class Period and had Defendants been acting in the best interests of the

Plan’s Participants, the Plan would have selected the funds in the “Prudent Alternative Share

Class” columns of the charts above.

       145.    During the entirety of the Class Period, Defendants knew or should have known

about the existence of alternative share classes of the same mutual funds currently selected and

performed the analysis to determine the share class that provides the greatest benefit to Plan

Participants, i.e., the share class that provides the lowest Net Investment Expense to Retirement

Plans, as identified in the “Prudent Alternative Share Class” column of the chart above.

       146.     During the entirety of the Class Period, Defendants knew or should have known to

transfer the Plan funds into the share class that provides the greatest benefit to Plan Participants,

i.e., the share class that provides the lowest Net Investment Expense to Retirement Plans, as

identified in the “Prudent Alternative Share Class” column of the chart above.

       147.    A Prudent Fiduciary would not select share classes that result in higher fees to Plan

Participants when share classes that result in lower fees to Plan Participants are available for the

identical portfolio management services.

       148.    During the entirety of the Class Period, Defendants selected share classes that

resulted in higher fees to Plan Participants when share classes of the identical investment option

were available that would have resulted in lower fees, to the substantial detriment of Plaintiff and

the Plan’s Participants.

       149.    During the entirety of the Class Period and because Defendants selected share

classes that resulted in higher fees when share classes that resulted in lower fees were available to

the Plan for the identical investment option, the Plaintiff and the Plan Participants did not receive

any additional services or benefits other than a higher cost for Plaintiff and the Plan Participants.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 33 of 68 Document 20
       150.    As an example of Defendants’ failure to engage in an objectively reasonable search

for, and selection of, the share class that provides the greatest benefit to Plan Participants and that

was available to the Plan during the Class Period, consider the Columbia Small Cap Value II which

was selected by the Plan Fiduciaries and made available to Plan Participants in the Plan from 2014

through at least 2019.

       151.    As of December 31, 2018, Plan Participants had invested more than approximately

$13,053,862 in this investment option. The portfolio managers of this investment option were

Christian K Stadlinger and Jarl Ginsberg (Stadlinger & Ginsberg). Plan Participants can receive

the identical portfolio management services of Stadlinger & Ginsberg through several different

investment options (share classes) with different fee structures. The fee structures for the varying

share classes of this investment option, all managed by Stadlinger & Ginsberg, are set forth in the

chart below:




       152.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publicly available information, which was equally as available to

Defendants during the Class Period including, but not limited to, standard reports prepared by the




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 34 of 68 Document 20
Defendants’ RK&A provider as well as the 408(b)(2) Fee Disclosure documents provided to the

Defendant Plan by its service providers.

       153.    Because the underlying data and information reflected in the chart above was

readily available to Defendants during the Class Period, Defendants did not need to “scour the

market” when selecting and monitoring investment options for the Plan.

       154.    In the second to last row of the chart above, “Revenue Sharing Credit,” is the

portion of the “Total Expense Ratio” that is allocable to the provision of RK&A (and in some cases

other) services and is not disclosed to Plan Participants. As a result, a Plan Participant without this

information would be unable to determine the actual cost of the portfolio management services.

       155.    As a result, the fee paid for the portfolio management services of the portfolio

managers Stadlinger & Ginsberg to pursue the identical investment strategy with the same goals,

objectives, and risk profile is the “Net Investment Expense to Retirement Plans” set forth in the

bottom row.

       156.    As illustrated in the chart above, the Columbia Small Cap Value II Inst (NSVAX)

has the lowest “Net Investment Expense to Retirement Plans” at 0.64%. Despite the Total Expense

Ratio being higher, the Columbia Small Cap Value II Inst (NSVAX) provides the greatest benefit

to Plan Participants because the 0.40% that is allocable to RK&A services is a credit that can be

returned to the participants directly or used as a credit against the RK&A fee. If the 0.40% allocable

to RK&A services exceeds the actual RK&A fee, then the excess can also be returned to the Plan

and its Participants, as the Defendants’ RK&A provider did during the class period.

       157.    During the Class Period, Plan Participants would have received the lowest possible

fee for the portfolio management services of Stadlinger & Ginsberg when invested in the Columbia

Small Cap Value II Inst (NSVAX).




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 35 of 68 Document 20
        158.    When two identical service options are readily available (in this case the portfolio

management services of Stadlinger & Ginsberg), and would be known as part of the standard of

care related to selecting and monitoring investment options, a prudent Plan Fiduciary ensures that

the least expensive of those options is selected.

        159.    A prudent Plan Fiduciary understands that the higher “sticker” price of the RK&A

fee portion of the expense ratio, i.e., the 0.40%, is not relevant since, the RK&A service provider

returns excess revenue to the Plan and Plan Participants.

        160.    During the Class Period, the Plan Fiduciaries switched from the NSAVX (the share

class that provides the most benefit to Participants) to the Columbia Small Cap Value II Inst3

(CRRYX), an option that cost Participants 20 more basis points to receive the identical portfolio

management services of managers Stadlinger & Ginsberg.

        161.    The DOL requires Plan Fiduciaries to understand all the fees related to all the

various services provided to the Plan and its participants. By selecting an investment option that

charges more for identical portfolio management services, the Defendant Plan Fiduciaries

breached their duty.

        162.    As illustrated in the chart below, which is based on the $13,053,862 that the Plan

invested in Columbia Small Cap Value II Inst3 (CRRYX) as of December 31, 2018, because

Defendants did not select the share class that provided the greatest benefit to plan participants, i.e.,

the lowest Net Investment Expense to Retirement Plans (NSVAX), Defendants caused substantial

monetary damage and detriment to Plaintiff and the Plan’s Participants.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 36 of 68 Document 20
       163.    The underlying data and information reflected in the chart above is truthful,

accurate, and derived from publicly available information, which was equally as available to

Defendants during the Class Period.

       164.    A Prudent Fiduciary conducting an impartial and objectively reasonable review of

the Plan’s investments during the Class Period would have conducted a review on at least a

quarterly basis, which would have identified and selected the share class that provides the greatest

benefit to plan participants, i.e., the lowest Net Investment Expense to Retirement Plans.

       165.    A Prudent Fiduciary conducting an impartial and objectively reasonable review of

the Plan’s investments during the Class Period would have conducted a review on at least a

quarterly basis, would have identified the share class that provides the greatest benefit to plan

participants, i.e., the lowest Net Investment Expense to Retirement Plans, and would have

transferred the Plan’s investments into the prudent share classes at the earliest opportunity.

       166.    During the entirety of the Class Period, Defendants: 1) did not conduct an impartial




       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 37 of 68 Document 20
and objectively reasonable review of the Plan’s investments on at least a quarterly basis; 2) did not

identify the prudent share classes available to the Plan; 3) did not transfer the Plan’s investments

into these prudent share classes at the earliest opportunity; and 4) actually transferred participants’

assets from the share classes that provide the lowest Net Investment Expense to Retirement Plans

to more expensive share classes, all to the substantial detriment of Plaintiff and the Plan’s

Participants.

        167.     During the Class Period and because Defendants failed to act in the best interests

of the Plan’s Participants by engaging in an objectively reasonable process when selecting its share

classes, Defendants caused unreasonable and unnecessary losses to Plaintiff and the Plan’s

Participants through 2018 in the amount of approximately $831,233 and as detailed in the

following chart:



                                       Actual Investment Lineup
                                    2014          2015         2016            2017          2018
  Net Investment Expense to
                                 $3,594,672    $3,550,633     $3,776,022    $4,653,289     $4,540,999
       Retirement Plans

                                    Prudent Alternative Share Class
  Net Investment Expense to
                                 $3,453,818    $3,470,955     $3,661,997    $4,440,401     $4,336,090
       Retirement Plans

   Est. Investment Damages        $140,854       $79,678      $114,025       $212,888      $204,909
Compounding Percentage (VIIIX)                    1.39%        11.95%         21.82%        -4.41%
  Est. Cumulative Investment
                                  $140,854      $222,490      $363,102       $655,219      $831,233
           Damages



        168.     During the entirety of the Class Period and by failing to recognize that the Plan was

invested in share classes that resulted in higher fees when share classes that resulted in lower fees

to retirement plan participants were available for the same investment and/or by failing to take

effective remedial actions as described herein, Defendants breached their fiduciary duties to



        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 38 of 68 Document 20
Plaintiff and the Plan Participants.

                       DEFENDANTS’ INVESTMENTS IN THE PLAN

       169.    A Prudent Fiduciary will consider all Plan investments, including “suitable index

mutual funds or market indexes (with such adjustments as may be appropriate).” Restatement

(Third) of Trusts §100 cmt. b(1).

       170.    While higher-cost mutual funds may outperform a less-expensive option over the

short term, such as a passively managed index fund, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available       at       https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-

mutualfunds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices that looked

at 2,862 actively managed mutual funds, focused on the top quartile in performance and found

most did not replicate performance from year to year); see also Index funds trounce actively

managed funds: Study, available at http://www.cnbc.com/2015/06/26/index-funds-trounce-

activelymanaged-funds-study.html (“long-term data suggests that actively managed funds “lagged

their passive counterparts across nearly all asset classes, especially over the 10-year period from

2004 to 2014.”)

       171.    Funds with high fees on average perform worse than less expensive funds, even on

a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee Determination

in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009) (hereinafter

“When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of Securities

Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous studies showing

that “the most consistent predictor of a fund’s return to investors is the fund’s expense ratio”).

       172.    During the Class Period, the chart below identifies several investment options that




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 39 of 68 Document 20
Defendants selected and/or made available to Plan Participants as compared to prudent alternative

and less expensive options.

                 Defendants' Investment                                  Prudent Alternative Investments

                                                    Net                                                        Net    Defendants'
                                                Investment                                                 Investment    Plan's
                                   Exp Revenue Expense to                                     Exp Revenue Expense to Investment
                                  Ratio Sharing Retirement                                   Ratio Sharing Retirement Excessive
 Ticker        Fund Name           (%)    (%)    Plans (%)   Ticker        Fund Name          (%)    (%)    Plans (%)  Fees (%)

          Fidelity Advisor® Total                                     Fidelity® US Bond
FBKWX                             0.36%   0.00%   0.36%      FXNAX                           0.025%   0.00%   0.025%     1340%
          Bond Fund – Class Z                                         Index Instl Prem
          Fidelity Balanced Fund                                      Vanguard Balanced
FBAKX                            0.45%    0.20%   0.25%      VBAIX                           0.06%    0.00%   0.06%      317%
          – Class K                                                   Index I
                                                                      Vanguard Target
          Fidelity Freedom 2010
FSNKX                           0.46%     0.20%   0.26%      VTINX    Retirement Income      0.12%    0.00%   0.12%      117%
          Fund – Class K
                                                                      Inv
          Fidelity Freedom 2020                                       Vanguard Target
FSNOX                             0.53%   0.20%   0.33%      VTWNX                           0.13%    0.00%   0.13%      154%
          Fund – Class K                                              Retirement 2020 Inv
          Fidelity Freedom 2030                                       Vanguard Target
FSNQX                             0.60%   0.20%   0.40%      VTHRX                           0.14%    0.00%   0.14%      186%
          Fund – Class K                                              Retirement 2030 Inv
          Fidelity Freedom 2040                                       Vanguard Target
FSNVX                             0.65%   0.20%   0.45%      VFORX                           0.14%    0.00%   0.14%      221%
          Fund – Class K                                              Retirement 2040 Inv
          Fidelity Freedom 2050                                       Vanguard Target
FNSBX                             0.65%   0.20%   0.45%      VFIFX                           0.15%    0.00%   0.15%      200%
          Fund – Class K                                              Retirement 2050 Inv
          Fidelity Freedom 2060                                       Vanguard Target
FNSFX                             0.65%   0.20%   0.45%      VTTSX                           0.15%    0.00%   0.15%      200%
          Fund – Class K                                              Retirement 2060 Inv
                                                                      Vanguard Target
          Fidelity Freedom
FNSHX                           0.42%     0.20%   0.22%      VTINX    Retirement Income      0.12%    0.00%   0.12%       83%
          Income Fund – Class K
                                                                      Inv
                                                                      Vanguard Prime
          Fidelity Government
FDRXX                             0.38%   0.00%   0.38%      VMRXX    Money Market Fund      0.10%    0.00%   0.10%      280%
          Cash Reserve Fund
                                                                      Admiral
      Fidelity Growth
                                                                      Fidelity® Large Cap
FGKFX Company Commingled 0.43%            0.00%   0.43%      FSPGX                           0.04%    0.00%   0.04%      1129%
                                                                      Growth Idx Instl Prm
      Pool
                                                                   Fidelity® US Bond
 FTBFX Fidelity Total Bond        0.45%   0.10%   0.35%      FXNAX                           0.025%   0.00%   0.025%     1300%
                                                                   Index Instl Prem
      Fidelity Growth                                              Fidelity® Large Cap
FGCKX                       0.76%         0.20%   0.56%      FSPGX                           0.04%    0.00%   0.04%      1500%
      Company K Fund                                               Growth Idx Instl Prm
      Fidelity Low-Priced                                          Vanguard Mid-Cap
FLPKX                       0.53%         0.20%   0.33%      VMVAX                           0.07%    0.00%   0.07%      371%
      Stock K Fund                                                 Value Index Admiral
      American Funds®
      Capital World Growth                                            Vanguard Total World
RWIGX                       0.44%         0.00%   0.44%      VTWIX                         0.08%      0.00%   0.08%      450%
      and Income Fund Class                                           Stock Index I
      R-6




           Case 1:20-cv-00901-WCG Filed 08/31/20 Page 40 of 68 Document 20
                    Defendants' Investment                                  Prudent Alternative Investments

                                                       Net                                                         Net    Defendants'
                                                   Investment                                                  Investment    Plan's
                                      Exp Revenue Expense to                                      Exp Revenue Expense to Investment
                                     Ratio Sharing Retirement                                    Ratio Sharing Retirement Excessive
   Ticker         Fund Name           (%)    (%)    Plans (%)   Ticker    Fund Name               (%)    (%)    Plans (%)  Fees (%)
            ClearBridge Small Cap                                     Vanguard Small Cap
  LMOIX                              0.78%   0.00%   0.78%      VSGIX                           0.06%     0.00%   0.06%      1200%
            Growth Fund Class IS                                      Growth Index I
            ClearBridge Small Cap                                     Vanguard Small Cap
   SBPYX                             0.90%   0.15%   0.75%      VSGIX                           0.06%     0.00%   0.06%      1150%
            Growth I Fund                                             Growth Index I
            Columbia Small Cap
                                                                         Vanguard Small Cap
  CRRYX     Value Fund II            0.84%   0.00%   0.84%      VSIIX                           0.06%     0.00%   0.06%      1300%
                                                                         Value Index I
            Institutional Class 3
            Columbia Small Cap                                           Vanguard Small Cap
  NSVAX                              1.04%   0.40%   0.64%      VSIIX                           0.06%     0.00%   0.06%      967%
            Value II Fund                                                Value Index I
            Hartford International
                                                                         Fidelity® International
  HAOYX     Opportunities Fund       0.76%   0.10%   0.66%      FSPSX                            0.035%   0.00%   0.035%     1786%
                                                                         Index InstlPrm
            Class Y
            Janus Henderson
                                                                         Vanguard Mid-Cap
  JDMNX     Enterprise Fund –        0.66%   0.00%   0.66%      VMGMX                         0.07%       0.00%   0.07%      843%
                                                                         Growth Index Admiral
            Class N
            John Hancock
                                                                         Fidelity® Large Cap
  JDVWX     Disciplined Value        0.70%   0.00%   0.70%      FLCOX                           0.035%    0.00%   0.035%     1900%
                                                                         Value Index Prm Inst
            Fund Class R-6
            John Hancock
                                                                         Fidelity® Large Cap
   JVLIX    Disciplined Value I      0.80%   0.10%   0.70%      FLCOX                           0.035%    0.00%   0.035%     1900%
                                                                         Value Index Prm Inst
            Fund
            PIMCO Total Return                                           Fidelity® US Bond
   PTTRX                             0.71%   0.00%   0.71%      FXNAX                           0.025%    0.00%   0.025%     2740%
            Fund - Institutional                                         Index Instl Prem

            T. Rowe Price                                                Fidelity® 500 Index
  PRDGX                          0.64%       0.15%   0.49%      FXAIX                           0.015%    0.00%   0.015%     3167%
            Dividend Growth Fund                                         Institutional Prem

         T. Rowe Price
                                                                         Fidelity® 500 Index
   PDGIX Dividend Growth Fund        0.51%   0.00%   0.51%      FXAIX                           0.015%    0.00%   0.015%     3300%
                                                                         Institutional Prem
         Class I
         T. Rowe Price
                                                                         Schwab Fdmtl Intl Lg
   TRIGX International Growth        0.81%   0.15%   0.66%      SFNNX                           0.25%     0.00%   0.25%      164%
                                                                         Co Idx
         & Income Fund
         T. Rowe Price
                                                                         Schwab Fdmtl Intl Lg
   TRIGX International Value         0.81%   0.15%   0.66%      SFNNX                           0.25%     0.00%   0.25%      164%
                                                                         Co Idx
         Equity Fund
         T. Rowe Price
                                                                         Schwab Fdmtl Intl Lg
   TRTIX International Value         0.66%   0.00%   0.66%      SFNNX                           0.25%     0.00%   0.25%      164%
                                                                         Co Idx
         Equity Fund Class I


            173.     The underlying data and information reflected in the charts above are truthful,

accurate, and derived from publicly available information, which was equally as available to

Defendants during the Class Period, including, but not limited to, standard reports prepared by the

Defendants’ RK&A provider as well as the §408(b)(2) Fee Disclosure documents provided to the




            Case 1:20-cv-00901-WCG Filed 08/31/20 Page 41 of 68 Document 20
Defendant Plan by its service providers. Notably, the Defendants have refused to share this type

of information with plan participants.

       174.    In the charts above, the “expense ratio” refers to a percentage of the Plan’s assets

that were under management during the Class Period. For example, if a mutual fund share class

deducts 1% of fund assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis

points (or bps). (One basis point is equal to 1/100th of one percent (or 0.01%)). The fees deducted

from a mutual fund’s assets reduce the value of the shares owned by fund investors. Conversely,

any revenue sharing that is credited back to participants increases the total value of Participants’

accounts.

       175.    During the Class Period and based on the charts above, the average Net Investment

Expense to Retirement Plans of the investments selected and made available to Plan Participants

by the Plan Fiduciaries identified above was 0.52%, or 52 basis points.

       176.    During the Class Period and based on the charts above, the investment options

selected by the Plan Fiduciaries were 986% more expensive than passive options covering the

same asset allocation category.

       177.    A prudent fiduciary understands and knows that a fund’s total expense ratio,

revenue sharing rate, and the resulting Net Investment Expense to Retirement Plans are some of

the most important (if not the most important) considerations in the fund selection process.

       178.    During the Class Period, Defendants knew or should have known that a fund’s total

expense ratio, revenue sharing rate, and the resulting Net Investment Expense to Retirement Plans

are some of the most important (if not the most important) considerations in the fund selection

process.




       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 42 of 68 Document 20
        179.    During the Class Period, the Defendants did not make a specific and informed

finding, as part of a prudent investment selection process, that the higher fees charged by the active

portfolio managers of the investment options selected by the Defendants were warranted and were

in the best interest of plan participants.

        180.    During the Class Period, and because Defendants did not engage in an objectively

reasonable process when selecting funds for the Plan, Defendants selected the funds identified in

the “Defendants’ Investment” column in the charts above.

        181.    During the Class Period, and had Defendants engaged in an objectively reasonable

process when selecting funds for the Plan, Defendants would not have selected the funds identified

in the “Defendants’ Investment” column in the charts above.

        182.    During the Class Period, and had Defendants been acting in the best interests of the

Plan’s Participants, Defendants would not have selected the funds identified in the “Defendants’

Investment” column in the charts above.

        183.    During the Class Period and had Defendants been acting in the best interests of the

Plan’s Participants, Defendants would have selected funds with lower Net Investment Expense to

Retirement Plans than those funds actually selected by Defendants as identified in the

“Defendants’ Investment” column in the charts above.

        184.    During the Class Period and had Defendants been acting in the best interests of the

Plan’s Participants, Defendants would have selected the investment options identified in the

“Prudent Alternative Investments” column in the chart above.

        185.    During the Class Period, Plaintiff had no knowledge of Defendants’ process for

selecting and regularly monitoring investments to ensure that the investments remained prudent

selections.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 43 of 68 Document 20
        186.    During the Class Period, Plaintiff did not know the RK&A fee structure, or the

revenue sharing rates associated with the investments selected by the Defendants.

        187.    During the Class Period, Defendants failed to reasonably and properly evaluate the

true cost of the services of each portfolio manager under the fee structure negotiated with Fidelity,

thereby paying fees that were more than necessary to the detriment of Plaintiff and the Plan’s

Participants.

        188.    During the Class Period and had Defendants chosen investment options similar or

identical to the funds identified in the “Prudent Alternative Investments” column in the charts

above, the Plan’s Participants would have been received virtually identical portfolio management

services at a lower cost. Any differences in the portfolio management services delivered by the

Investments selected by Defendants do not warrant the additional fees and were therefore

imprudent.

        189.    During the Class Period and because Defendants imprudently chose investment

options that were not similar or identical to the funds identified in the “Prudent Alternative

Investments” column in the charts above, Defendants’ caused unreasonable and unnecessary losses

to Plaintiff and the Plan’s Participants.

        190.    During the Class Period, Defendants failed to consider materially similar and less

expensive alternatives to the Plan’s investment options. The chart above demonstrates that both

the expense ratios and the Net Investment Expense to Retirement Plans of the Plan’s investment

options between the years 2014 to 2020 were more expensive by significant multiples of

comparable passively managed and actively managed alternative funds in the same investment

style. A reasonable investigation would have revealed the existence of these lower-cost

alternatives.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 44 of 68 Document 20
        191.     During the Class Period and because Defendants failed to act in the best interests

of the Plan’s Participants by engaging in an objectively reasonable investigation process when

selecting its investments, resulting in the selection of funds identified in the “Defendants’

Investment” column in the charts above, Plaintiff and the Plan’s Participants incurred actual

expenses and costs as identified in the “Actual Investment Lineup” portion of the chart below.

        192.     During the Class Period and had Defendants acted in the best interests of the Plan’s

Participants by engaging in an objectively reasonable investigation process when selecting its

investments, Defendants would have prudently chosen lower-cost investment alternatives as

identified in the “Alternative Investment Lineup” portion of the chart below.

        193.     During the Class Period and because Defendants failed to act in the best interests

of the Plan’s Participants by engaging in an objectively reasonable investigation process when

selecting its investments, Defendants caused unreasonable and unnecessary losses to Plaintiff and

the Plan’s Participants in the amount of approximately $15,948,073 through 2018 and as detailed

in the following chart:

                                      Actual Investment Lineup
                                   2014          2015         2016           2017          2018
  Net Investment Expense to
                                 $3,594,672    $3,550,633    $3,776,022    $4,653,289    $4,540,999
       Retirement Plans

                                   Prudent Alternative Investments
  Net Investment Expense to
                                 $1,154,856    $1,159,202     $999,613     $1,353,003    $1,323,115
       Retirement Plans

   Est. Investment Damages       $2,439,816    $2,391,431    $2,776,409    $3,300,286    $3,217,884
Compounding Percentage (VIIIX)                   1.39%        11.95%        21.82%         -4.41%
  Est. Cumulative Investment
                                 $2,439,816    $4,865,160    $8,222,956   $13,317,491   $15,948,073
           Damages



        194.     During the entirety of the Class Period, and by failing to engage in an objectively

reasonable investigation process when selecting its investments as described herein, Defendants



        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 45 of 68 Document 20
breached their fiduciary duties to Plaintiff and the Plan Participants.

         195.   Defendants were required to independently assess “the prudence of each investment

option” for the Plan on an ongoing basis, DiFelice, 497 F.3d at 423. Defendants were also required

to remove investments that were no longer prudent for the Plan, as the Supreme Court recently

confirmed. Tibble, 135 S. Ct. at 1828–29.

         196.   Defendants did not independently assess the prudence of the Plan’s investment

options on an ongoing basis and did not remove investments that were no longer prudent for the

Plan, thereby breaching their fiduciary duties to Plaintiff and the Plan Participants.

          STANDARD OF CARE FOR PRUDENT FIDUCIARIES IN SELECTING &
               MONITORING OTHER COVERED SERVICE PROVIDERS

         197.   A prudent Plan Fiduciary is required to fully understand all sources of revenue

received by covered service providers to ensure that fees earned are reasonable for the services

provided and in the best interest of Plan Participants.

         198.   A prudent Plan Fiduciary solicits bids from other covered service providers for

comparable services to ensure that the fees being paid by Plan Participants are reasonable.

         199.   A prudent Plan Fiduciary solicits bids from other covered service providers for

comparable services to ensure that the services provided by the covered service provider are

actually a benefit to Plan Participants.

         200.   A prudent Plan Fiduciary understands that if a covered service provider’s

services do not provide a benefit to Plan Participants, then the reasonable fee for the services

is $0.

         201.   Similarly, a prudent Plan Fiduciary understands that if a covered service

provider charges a fee for services and substantially and materially similar services can be

obtained by other service providers for free, then the reasonable fee for the services is $0.



         Case 1:20-cv-00901-WCG Filed 08/31/20 Page 46 of 68 Document 20
        202.      A prudent Plan Fiduciary regularly monitors the fees paid to other covered

service providers to ensure that the fees do not become unreasonable over time.

        203.      A prudent Plan Fiduciary engages in an objectively reasonable and thorough

review process when selecting and retaining an investment consultant.

        EXCESSIVE FEES PAID TO INVESTMENT ADVISORS AND CONSULTANTS

        204.      A prudent Plan Fiduciary must regularly ensure that a Plan only pays for services

that exclusively benefit its Plan Participants.

        205.      A prudent Plan Fiduciary must regularly ensure that fees a Plan pays for services

are reasonable.

        206.      During the Class Period, Defendants entered into agreements that resulted in the

Plan’s assets being used to pay several service providers, including Strategic Advisors, Inc.

(“SAI”) which provided “investment advisory services for a fee.”

        207.      Upon information and belief, SAI is a registered investment advisor and subsidiary

of Fidelity.

        208.      During the Class Period up through 2018, Defendants paid SAI in excess of

$1,000,000 for fees and commissions with Plan assets, as identified and detailed in the chart below.




        209.      The underlying data and information reflected in the chart above are taken from the

Defendants’ Form 5500 filings from 2014-2018.

        210.      During the Class Period, the services rendered by the providers identified in the

chart above did not benefit Plan Participants, including Plaintiff.

        211.      Upon information and belief, during the Class Period, the fee rate paid to SAI was




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 47 of 68 Document 20
over 50 basis points for services that add no additional value compared to other alternative services

available to plan participants.

       212.    Upon information and belief, Fidelity urged the Defendants to select SAI, Fidelity’s

subsidiary, to provide “investment advisory services for a fee” to plan participants. This enabled

Fidelity to obtain additional revenue from SAI services delivered with a very high profit margin.

       213.    The services provided by SAI provided virtually no value to some Participants and

a negative value to other Participants compared to other similar services and options available in

the Plan, e.g., the Fidelity Freedom Funds. Fidelity earned more investment advisory revenue from

the SAI services compared to the revenue that Fidelity would have received if a Participant was

invested in the Fidelity Freedom funds.

       214.    The fees paid by the Plan to SAI were excessive and unreasonable in relation to the

services actually provided by SAI.

       215.    During the Class Period, the services provided by SAI did not warrant the fees

charged because there are other equally or superior services available to Plan Participants,

including Plaintiff, for free or at significantly lower rates than those charged by SAI.

       216.    Upon information and belief, during the Class Period, the Plan Fiduciaries did not

solicit competitive bids from other service providers similar to SAI or evaluate whether other

service provides could provide the same or superior benefits and services ostensibly provided by

SAI, at a lower cost to Plan Participants.

       217.    Fidelity and SAI are parties in interest under 29 U.S.C. § 1002(14) as they provide

services to the Plan.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 48 of 68 Document 20
       218.    During the Class Period, Defendants, as fiduciaries to the Plan, caused the Plan to

engage in transactions in which goods and/or services were furnished, either directly or indirectly,

between the Plan and parties in interest, including, but not limited to Fidelity and SAI.

       219.    Defendants, as fiduciaries to the Plan, knew or should have known that such

transactions constituted the direct or indirect furnishing of goods or services between the Plan and

parties in interest, including, but not limited to Fidelity and SAI.

       220.    Defendants, as fiduciaries to the Plan, engaged in prohibited transactions under 29

U.S.C. §1106(a)(1)(C). These transactions do not qualify for a statutory exemption under 29

U.S.C. §1108(b)(2) as reasonable compensation for Plan service providers, 29 C.F.R. § 2250.408c-

2, as the fees charged were excessive and unreasonable.

          FAILURE TO FULLY DISCLOSE FEES CHARGED OR CREDITED TO
                          THE PLAN INVESTMENTS

       221.    ERISA imposes a duty on plan administrators to provide to plan participants on a

“regular and periodic basis . . . sufficient information regarding the plan, including fees and

expenses, and regarding designated investment alternatives, including fees and expenses attendant

thereto, to make informed decisions with regard to the management of their individual accounts”

29 C.F.R. §2550-404a-5(a).

       222.    In order to satisfy this requirement, a plan administrator must provide (among other

things) (1) an “identification of any designated investment managers,” (2) “an explanation of any

fees and expenses that may be charged against the individual account of a participant or beneficiary

… not reflected in the total annual operation expenses of any designated investment alternatives,”

and (3) “at least quarterly, a statement” reflecting the dollar amount and nature of those expenses

“actually charged,” along with a “description of the services to which the charges relate.” 29 C.F.R.

§2550- 404a-5(b)-(d).



        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 49 of 68 Document 20
        223.   The Defendants failed to properly disclose the fees charged to Participants in the

Plan in their quarterly statements. The statement does not provide any meaningful description of

what services are provided to warrant these fees.

        224.   Similarly, the Fee Disclosure document also does not provide any meaningful

description of the services provided in return for the fee.

        225.   Moreover, there is no explanation of how the fee charged to the Participant was

calculated. The only information provided in the Fee Disclosure document states that the fee paid

by Plaintiff “is estimated not to exceed 0.65% . . . .” (italics added).

        226.   It is not possible to determine what fee rate was paid by the Plaintiff based on the

disclosures provided to the Plaintiff.

        227.   Additionally, the failure of the Defendants to disclose the revenue sharing rates

associated with each investment option so the Participants are able calculate the “Net Investment

Management Expense to Retirement Plans” prevented Participants from making “informed

decisions with regard to the management of their individual accounts” 29 C.F.R. §2550-404a-

5(a).

        228.   For example, if it is critical for a Participant to know the total expense ratio and

performance history in order to make an informed decision, and also any fees or credits that impact

the net expense paid by the Participants for each investment option.

        229.   Moreover, some of the investment options in the plan have different revenue

sharing rates than others. Fidelity, as recordkeeper, was providing some portion of the revenue

sharing back to the plan. As a result, Participant’s contribution to the RK&A fees could vary based

on their selection of specific designated investment alternatives. Without knowing the portion of

the expense ratio allocable to the RK&A services received by the Participants, each Participant




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 50 of 68 Document 20
could not make “informed decisions with regard to the management of their individual accounts”

29 C.F.R. §2550-404a-5(a).

        230.    These ambiguous disclosures are a clear violation of the ERISA disclosure

requirements imposed on all Plan administrators.

        231.    Plaintiffs have been harmed by the Defendants’ failure to abide by the requirement

to disclose all the information a Participant would need to make an informed investment decision.

        232.    The failure to disclose all the information a Participant would need to make an

informed investment decision, as required under 29 C.F.R. §2550-404a-5(a), breached the

fiduciary obligations of prudence and loyalty that Defendants owed to Plaintiffs and members of

the Class.

                                    CLASS ACTION ALLEGATIONS

        233.    29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

an action individually on behalf of the Plan to enforce a breaching fiduciary’s liability to the Plan

under 29 U.S.C. §1109(a).

        234.    In acting in this representative capacity, Plaintiff seeks to certify this action as a

class action on behalf of all participants and beneficiaries of the Plan. Plaintiff seeks to certify, and

to be appointed as representatives of, the following Class:

                All participants and beneficiaries of the Oshkosh Corporation and Affiliates
                Tax Deferred Investment Plan (excluding the Defendants or any
                participant/beneficiary who is a fiduciary to the Plan) beginning six years
                before the commencement of this action and running through the date of
                judgment.

        235.    The Class includes more than 12,623 members and is so large that joinder of all its

members is impracticable, pursuant to Federal Rule of Civil Procedure 23(a)(1).




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 51 of 68 Document 20
       236.    There are questions of law and fact common to this Class pursuant to Federal Rule

of Civil Procedure 23(a)(2), because Defendants owed fiduciary duties to the Plan and took the

actions and omissions alleged as the Plan and not as to any individual participant. Common

questions of law and fact include but are not limited to the following:

       •       Whether Defendants are fiduciaries liable for the remedies provided by 29 U.S.C.
               § 1109(a);

       •       Whether Defendants breached their fiduciary duties to the Plan;

       •       Whether Defendants engaged in prohibited transactions with the Plan service
               providers;

       •       What are the losses to the Plan resulting from each breach of fiduciary duty; and

       •       What Plan-wide equitable and other relief the Court should impose in light of
               Defendants’ breach of duty.

       237.    Plaintiff’s claims are typical of the claims of the Class pursuant to Federal Rule of

Civil Procedure 23(a)(3), because Plaintiff was a participant during the time period at issue and all

participants in the Plan were harmed by Defendants’ misconduct.

       238.    Plaintiff will adequately represent the Class pursuant to Federal Rule of Civil

Procedure 23(a)(4), because they are participants in the Plan during the Class period, have no

interest that conflicts with the Class, are committed to the vigorous representation of the Class,

and have engaged experienced and competent lawyers to represent the Class.

       239.    Certification is appropriate under Federal Rule of Civil Procedure 23(b)(1), because

prosecution of separate actions for these breaches of fiduciary duties by individual participants and

beneficiaries would create the risk of (1) inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant concerning its discharge of fiduciary duties to

the Plan and personal liability to the Plan under 29 U.S.C. § 1109(a), and (2) adjudications by

individual participants and beneficiaries regarding these breaches of fiduciary duties and remedies



       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 52 of 68 Document 20
for the Plan would, as a practical matter, be dispositive of the interests of the participants and

beneficiaries who are not parties to the adjudication, or would substantially impair those

participants’ and beneficiaries’ ability to protect their interests.

        240.    Certification is also appropriate under Federal Rule of Civil Procedure 23(b)(2)

because Defendants have acted or refused to act on grounds that apply generally to the Class, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

a whole.

        241.    Plaintiff’s attorney is experienced in complex ERISA and class litigation and will

adequately represent the Class.

        242.    The claims brought by the Plaintiff arise from fiduciary breaches as to the Plan in

its entirety and do not involve mismanagement of individual accounts. The claims asserted on

behalf of the Plans in this case fall outside the scope of any exhaustion language in individual

participants’ Plans. Exhaustion is intended to serve as an administrative procedure for participants

and beneficiaries whose claims have been denied and not where a participant or beneficiary brings

suit on behalf of a Plan for breaches of fiduciary duty.

        243.    Under ERISA, an individual “participant” or “beneficiary” are distinct from an

ERISA Plan. A participant’s obligation – such as a requirement to exhaust administrative remedies

– does not, by itself, bind the Plan.

        244.    Moreover, any administrative appeal would be futile because the entity hearing the

appeal (the Plan Administrator) is the same Plan Administrator that made the decisions that are at

issue in this lawsuit. Policy supporting exhaustion of administrative remedies in certain

circumstances – that the Court should review and where appropriate defer to a Plan administrator’s




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 53 of 68 Document 20
decision – does not exist here because courts will not defer to Plan administrator’s legal analysis

and interpretation.

                                    FIRST CLAIM FOR RELIEF
                 Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
                      (Plaintiff, on behalf of himself and Class – RK&A Fees)

       245.    Plaintiff restates the above allegations as if fully set forth herein.

       246.    Defendants are fiduciaries of the Plan under 29 U.S.C. §§1002(21) and/or

1102(a)(1).

       247.    29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in their administration of the Plan.

       248.    Defendants, as fiduciaries of the Plan, are responsible for selecting a recordkeeper

that charges reasonable RK&A fees.

       249.    During the Class Period, Defendants had a fiduciary duty to do all of the following:

ensure that the Plan’s RK&A fees were reasonable; manage the assets of the Plan for the sole and

exclusive benefit of Plan Participants and beneficiaries; defray reasonable expenses of

administering the Plan; and act with the care, skill, diligence, and prudence required by ERISA.

       250.    During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to ensure that the Plan’s RK&A fees

were reasonable, manage the assets of the Plan for the sole and exclusive benefit of Plan

Participants and beneficiaries, defray reasonable expenses of administering the Plan, act with the

care, skill, diligence, and prudence required by ERISA.

       251.    During the Class Period, Defendants further had a continuing duty to regularly

monitor and evaluate the Plan’s recordkeeper to make sure it was providing the contracted services




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 54 of 68 Document 20
at reasonable costs, given the highly competitive market surrounding recordkeeping services and

the significant bargaining power the Plan had to negotiate the best fees.

       252.    During the Class Period, Defendants breached their duty to Plan Participants,

including Plaintiff, by failing to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s recordkeeper in comparison to other

recordkeeping options.

       253.    Through these actions and omissions, Defendants breached their fiduciary duties of

prudence and loyalty with respect to the Plan in violation 29 U.S.C. §1104(a)(1)(A).

       254.    Defendants’ failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

in a like capacity and familiar with such matters would have used in the conduct of an enterprise

of like character and with like aims, breaching its duties under 29 U.S.C. §1104(a)(1)(B).

       255.    As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with

respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered unreasonable and

unnecessary monetary losses.

       256.    Defendants are liable under 29 U.S.C. §§1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of

fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2).

                                    SECOND CLAIM FOR RELIEF
                 Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
              (Plaintiff, on behalf of himself and Class – Investment Management Fees)

       257.    Plaintiff restates the above allegations as if fully set forth herein.




       Case 1:20-cv-00901-WCG Filed 08/31/20 Page 55 of 68 Document 20
        258.   Defendants are fiduciaries of the Plan under 29 U.S.C. §§1002(21) and/or

1102(a)(1).

        259.   29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in managing the investments of the Plan.

        260.   Defendants, as fiduciaries of the Plan, are responsible for selecting prudent

investment options, ensuring that those options charge only reasonable fees, and taking any other

necessary steps to ensure that the Plan’s assets are invested prudently.

        261.   During the Class Period, Defendants had a fiduciary duty to do all of the following:

manage the assets of the Plan for the sole and exclusive benefit of Plan Participants and

beneficiaries; defray reasonable expenses of administering the Plan; and act with the care, skill,

diligence, and prudence required by ERISA.

        262.   During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to manage the assets of the Plan for

the sole and exclusive benefit of Plan Participants and beneficiaries, defray reasonable expenses

of administering the Plan, act with the care, skill, diligence, and prudence required by ERISA.

        263.   Defendants, as fiduciaries of the Plan, had a continuing duty to regularly monitor

and independently assess whether the Plan’s investments were prudent choices for the Plan and to

remove imprudent investment options regardless of how long said investments had been in the

Plan.

        264.   During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to engage in a prudent process for

monitoring the Plan’s investments and removing imprudent ones within a reasonable period.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 56 of 68 Document 20
        265.    Defendants were directly responsible for ensuring that the Plan’s investment

management fees were reasonable, selecting investment options in a prudent fashion in the best

interest of Plan Participants, prudently evaluating and monitoring the Plan’s investments on an

ongoing basis and eliminating funds or share classes that did not serve the best interest of Plan

Participants, and taking all necessary steps to ensure that the Plan’s assets were invested prudently

and appropriately.

        266.    Defendants failed to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s investments and fees in comparison to

other investment options. Defendants selected and retained for years as Plan investment options

mutual funds with high expenses relative to other investment options that were readily available

to the Plan at all relevant times.

        267.    Through these actions and omissions, Defendants breached their fiduciary duties of

prudence and loyalty with respect to the Plan in violation 29 U.S.C. §1104(a)(1)(A).

        268.    Defendants failure to discharge their duties with respect to the Plan with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting

in a like capacity and familiar with such matters would have used in the conduct of an enterprise

of like character and with like aims, breaching its duties under 29 U.S.C. §1104(a)(1)(B).

        269.    As a result of Defendants’ breach of their fiduciary duties of prudence and loyalty

with respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered unreasonable and

unnecessary monetary losses.

        270.    Defendants are liable under 29 U.S.C. §§1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from the breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 57 of 68 Document 20
fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2).

                                    THIRD CLAIM FOR RELIEF
                 Breaches of Duties of Loyalty and Prudence of ERISA, as Amended
                  (Plaintiff, on behalf of himself and Class – Service Provider Fees)

       271.    Plaintiff restates the above allegations as if fully set forth herein.

       272.    Defendants are fiduciaries of the Plan under 29 U.S.C. §§1002(21) and/or

1102(a)(1).

       273.    29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in selecting service providers for the Plan.

       274.    Defendants, as fiduciaries of the Plan, had a continuing duty to regularly monitor

and independently assess the fees of service providers, including but not limited, to SAI, its

primary investment advisors, and whether said fees were a prudent choice for the Plan.

       275.    During the Class Period, Defendants breached their fiduciary duties of prudence

and loyalty to Plan Participants, including Plaintiff, by failing to monitor the fees of their service

providers.

       276.    Defendants failed to employ a prudent and loyal process by failing to critically or

objectively evaluate the cost and performance of the Plan’s service providers in comparison with

other service provider options. Defendants selected and retained for years SAI as an investment

consultants and advisor with high fees relative to other service provider options that were readily

available to the Plan during the Class Period.

       277.    Defendants failed to engage in a prudent process for monitoring the Plan’s service

providers and removing imprudent ones within a reasonable period. This resulted in the Plan




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 58 of 68 Document 20
continuing to offer unreasonably expensive services compared to equivalent and/or comparable

low-cost alternatives that were available to the Plan.

        278.    Through these actions and omissions, Defendants breached their fiduciary duties of

prudence and loyalty with respect to the Plan in violation 29 U.S.C. §1104(a)(1)(A).

        279.    Defendants failure to discharge their duties with respect to selecting service

providers for the Plan with the care, skill, prudence, and diligence under the circumstances then

prevailing that a prudent person acting in a like capacity and familiar with such matters would

have used in the conduct of an enterprise of like character and with like aims, breaching its duties

under 29 U.S.C. §1104(a)(1)(B).

        280.    As a result of Defendants’ breach of fiduciary duty of prudence and loyalty with

respect to the Plan, as aforesaid, the Plaintiff and Plan Participants suffered unreasonable and

unnecessary monetary losses.

        281.    Defendants are liable under 29 U.S.C. §§1109(a) and 1132(a)(2) to make good to

the Plan the losses resulting from these breaches, to restore to the Plan any profits defendants made

through the use of Plan assets, and to restore to the Plan any profits resulting from the breaches of

fiduciary duties alleged in this Count. In addition, Defendants are subject to other equitable relief

pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2).

                                    FOURTH CLAIM FOR RELIEF
            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
                       (Plaintiff, on behalf of himself and Class – RK&A Fees)

        282.    Plaintiff restates the above allegations as if fully set forth herein.

        283.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan RK&A fees and knew or should have known that these fiduciaries had critical

responsibilities for the Plan.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 59 of 68 Document 20
       284.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan RK&A fees to ensure that they were adequately performing their fiduciary

obligations, and to take prompt and effective action to protect the Plan in the event that these

individuals were not fulfilling those duties.

       285.    Defendants had a duty to ensure that the individuals responsible for Plan

administration possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

decisions and analysis with respect to the Plan’s investments; and reported regularly to Defendants.

       286.    Defendants breached their fiduciary duties by, among other things:

               a.      Failing to monitor and evaluate the performance of individuals responsible

               for Plan RK&A fees or have a system in place for doing so, standing idly by as the

               Plan suffered significant losses in the form of unreasonably high RK&A expenses;

               b.      Failing to monitor the process by which Plan recordkeepers were evaluated

               and failing to investigate the availability of lower-cost recordkeepers; and

               c.      Failing to remove individuals responsible for Plan RK&A fees whose

               performance was inadequate in that these individuals continued to pay the same

               RK&A costs even though benchmarking and using other similar comparators

               would have showed that maintaining Fidelity as record keeper was imprudent,

               excessively costly, all to the detriment of the Plan and Plan Participants’ retirement

               savings.

       287.    As the consequences of the foregoing breaches of the duty to monitor for RK&A

fees the Plaintiff and Plan Participants suffered unreasonable and unnecessary monetary losses.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 60 of 68 Document 20
        288.    Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by their failure to adequately monitor individuals responsible for Plan

RK&A fees. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in the Prayer for Relief.

                                    FIFTH CLAIM FOR RELIEF
            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
             (Plaintiff, on behalf of himself and Class – Investment Management Fees)

        289.    Plaintiff restates the above allegations as if fully set forth herein.

        290.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan investment management and were aware that these fiduciaries had critical

responsibilities for the Plan.

        291.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan investment management to ensure that they were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

these individuals were not fulfilling those duties.

        292.    Defendants had a duty to ensure that the individuals responsible for Plan investment

management possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

decisions and analysis with respect to the Plan’s investments; and reported regularly to Defendants.

        293.    Defendants breached their fiduciary duties by, among other things:

                a.      Failing to monitor and evaluate the performance of individuals responsible

                for Plan investment management or have a system in place for doing so, standing

                idly by as the Plan suffered significant losses in the form of unreasonably high




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 61 of 68 Document 20
                expenses, choices of fund’s class of shares, and inefficient fund management styles

                that adversely affected the investment performance of the funds’ and their

                Participants’ assets as a result of these individuals responsible for Plan imprudent

                actions and omissions;

                b.      Failing to monitor the process by which Plan investments were evaluated,

                failing to investigate the availability of lower-cost share classes, and failing to

                investigate the availability of lower-cost collective trust vehicles; and

                c.      Failing to remove individuals responsible for Plan administration whose

                performance was inadequate in that they continued to maintain imprudent,

                excessively costly, and poorly performing investments within the Plan, all to the

                detriment of the Plan and Plan Participants’ retirement savings.

        294.    As a result of Defendants’ foregoing breaches of the duty to monitor, the Plaintiff

and Plan Participants suffered unreasonable and unnecessary monetary losses.

        295.    Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by their failure to adequately monitor individuals responsible for Plan

administration. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as

set forth in the Prayer for Relief.

                                    SIXTH CLAIM FOR RELIEF
            Failure to Adequately Monitor Other Fiduciaries under ERISA, as Amended
                  (Plaintiff, on behalf of himself and Class – Service Provider Fees)

        296.    Plaintiff restates the above allegations as if fully set forth herein.

        297.    Defendants had the authority to appoint and remove members or individuals

responsible for Plan service providers and knew or should have known that these fiduciaries had

critical responsibilities for the Plan.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 62 of 68 Document 20
       298.    In light of this authority, Defendants had a duty to monitor those individuals

responsible for Plan service providers to ensure that they were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

these individuals were not fulfilling those duties.

       299.    Defendants had a duty to ensure that the individuals responsible for Plan service

providers possessed the needed qualifications and experience to carry out their duties (or use

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

decisions and analysis with respect to the Plan’s investments; and reported regularly to Defendants.

       300.    Defendants breached their fiduciary duties by, among other things:

               a.      Failing to monitor and evaluate the performance of individuals responsible

               for Plan service providers or have a system in place for doing so, standing idly by

               as the Plan suffered significant losses in the form of unreasonably high expenses

               and inefficient fund management styles that adversely affected the investment

               performance of the funds’ and their Participants’ assets as a result of these

               individuals responsible for Plan imprudent actions and omissions;

               b.      Failing to monitor the process by which Plan service providers were

               evaluated; and

               c.      Failing to remove individuals responsible for Plan service providers whose

               performance was inadequate in that they continued to maintain imprudent,

               excessively costly, and poorly performing service providers within the Plan, all to

               the detriment of the Plan and Plan Participants’ retirement savings.




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 63 of 68 Document 20
        301.    As a result of Defendants’ foregoing breaches of the duty to monitor, the Plaintiff

and Plan Participants suffered unreasonable and unnecessary monetary losses. Pursuant to 29

U.S.C. §§1109(a) and 1132(a)(2), Oshkosh is liable to restore to the Plan all loses caused by their

failure to adequately monitor individuals responsible for Plan administration. In addition, Plaintiffs

are entitled to equitable relief and other appropriate relief as set forth in the Prayer for Relief.

                                 SEVENTH CLAIM FOR RELIEF
         Engaging in Party in Interest Prohibited Transactions under ERISA, as Amended
                     (Plaintiff, on behalf of himself and Class – RK&A Fees)

        302.    Plaintiff restates the above allegations as if fully set forth herein.

        303.    Fidelity is a party in interest under 29 U.S.C. §1002(14) as it provides

recordkeeping services to the Plan.

        304.    Defendants, as fiduciaries to the Plan, thus also engaged in prohibited transactions

under 29 U.S.C. §1106(a)(1)(C), as it caused the Plan knowingly to engage in transactions

constituting a direct and indirect furnishing of goods or services between the Plan and parties in

interest using assets of the Plan to pay for the unreasonable Fidelity RK&A fees.

        305.    These transactions do not qualify for a statutory exemption under 29 U.S.C.

§1108(b)(2), as reasonable compensation for RK&A fees under 29 C.F.R. § 2250.408c-2, because

the fees charged by Fidelity were high and unreasonable because of the conflicts of interest that

Fidelity had.

       306.     As a result of the foregoing prohibited transactions, the Plaintiff and Plan

Participants suffered unreasonable and unnecessary monetary losses.

       307.     Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by this party in interest prohibited transaction. In addition, Plaintiff and




        Case 1:20-cv-00901-WCG Filed 08/31/20 Page 64 of 68 Document 20
the Class are entitled to equitable relief and other appropriate relief as set forth in the Prayer for

Relief.

                                     EIGTH CLAIM FOR RELIEF
           Engaging in Party in Interest Prohibited Transactions under ERISA, as Amended
              (Plaintiff, on behalf of himself and Class – Investment Management Fees)

          308.   Plaintiff restates the above allegations as if fully set forth herein.

          309.   Fidelity is a party in interest under 29 U.S.C. §1002(14) as it provides investment

management services to the Plan.

          310.   Defendants, as fiduciaries to the Plan, engaged in prohibited transactions under 29

U.S.C. §1106(a)(1)(C), as it caused the Plan knowingly to engage in transactions constituting a

direct and indirect furnishing of goods or services between the Plan and parties in interest using

assets of the Plan to pay for the unreasonable Fidelity investment management fees.

          311.   These transactions do not qualify for a statutory exemption under 29 U.S.C.

§1108(b)(2), as reasonable compensation for investment management fees under 29 C.F.R.

§2250.408c-2, because the fees charged by Fidelity were high and unreasonable because of the

conflicts of interest that Fidelity had.

       312.      As a result of the foregoing prohibited transactions, the Plaintiff and Plan

Participants suffered unreasonable and unnecessary monetary losses.

          313.   Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by this party in interest prohibited transaction. In addition, Plaintiff and

the Class are entitled to equitable relief and other appropriate relief as set forth in the Prayer for

Relief.




          Case 1:20-cv-00901-WCG Filed 08/31/20 Page 65 of 68 Document 20
                                    NINTH CLAIM FOR RELIEF
           Engaging in Party in Interest Prohibited Transactions under ERISA, as Amended
                  (Plaintiff, on behalf of himself and Class – Service Provider Fees)

          314.   Plaintiff restates the above allegations as if fully set forth herein.

          315.   SAI is a party in interest under 29 U.S.C. §1002(14) as it provides investment

advisor and consulting services to the Plan.

          316.   Defendants, as fiduciaries to the Plan, engaged in prohibited transactions under 29

U.S.C. §1106(a)(1)(C), as it caused the Plan knowingly to engage in transactions constituting a

direct and indirect furnishing of goods or services between the Plan and parties in interest using

assets of the Plan to pay for the unreasonable Fidelity and SAI investment advisor and consulting

fees.

          317.   These transactions do not qualify for a statutory exemption under 29 U.S.C. §

1108(b)(2), as reasonable compensation for investment advisor and consulting fees under 29

C.F.R. §2250.408c-2, because the fees charged by SAI were high and unreasonable.

        318.     As a result of the foregoing prohibited transactions, the Plaintiff and Plan

Participants suffered unreasonable and unnecessary monetary losses

        319.     Pursuant to 29 U.S.C. §§1109(a) and 1132(a)(2), Defendants are liable to restore to

the Plan all loses caused by this party in interest prohibited transaction. In addition, Plaintiff and

the Class are entitled to equitable relief and other appropriate relief as set forth in the Prayer for

Relief.

          WHEREFORE, Plaintiff prays that judgment be entered against Defendants on all claims

and requests that the Court award the following relief:

          A.     A determination that this action may proceed as a class action under Rule 23(b)(1),
                 or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;




          Case 1:20-cv-00901-WCG Filed 08/31/20 Page 66 of 68 Document 20
B.   Designation of Plaintiff as Class Representative and designation of Plaintiff’s
     counsel as Class Counsel;

C.   A Declaration the Defendants have breached their fiduciary duties under ERISA;

D.   An Order compelling the Defendants to make good to the Plan all losses to the Plan
     resulting from Defendants’ breaches of fiduciary duty, including restoring to the
     Plan all losses resulting from imprudent investment of the Plan’s assets, restoring
     to the Plan all profits the Defendants made through use of the Plan’s assets, and
     restoring to the Plan all profits which the Participants would have made if the
     Defendants had fulfilled their fiduciary obligation;

E.   An Order requiring Defendant Oshkosh to disgorge all profits received from, or in
     respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. §1132(a)(3) in the
     form of an accounting for profits, imposition of constructive trust, or surcharge
     against Oshkosh as necessary to effectuate relief, and to prevent Oshkosh’s unjust
     enrichment;

F.   An Order enjoining Defendants from any further violation of their ERISA fiduciary
     responsibilities, obligations, and duties;

G.   Other equitable relief to redress Defendants’ illegal practices and to enforce the
     provisions of ERISA as may be appropriate, including appointment of an
     independent fiduciary or fiduciaries to run the Plan and removal of Plan Fiduciaries
     deemed to have breached their fiduciary duties;

H.   An award of pre-judgment interest;

I.   An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and the
     common fund doctrine; and

J.   Such other and further relief as the Court deems equitable and just.




Case 1:20-cv-00901-WCG Filed 08/31/20 Page 67 of 68 Document 20
             Dated this 31st day of August, 2020

                                                   WALCHESKE & LUZI, LLC
                                                   Counsel for Plaintiff

                                                   s/ Paul M. Secunda                       ___   .




                                                   James A. Walcheske, State Bar No. 1065635
                                                   Scott S. Luzi, State Bar No. 1067405
                                                   Paul M. Secunda, State Bar No. 1074127

WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: psecunda@walcheskeluzi.com




      Case 1:20-cv-00901-WCG Filed 08/31/20 Page 68 of 68 Document 20
